UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 – March 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Semiannual report 3 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Shareholder meeting results 98 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Lower-rated bonds may offer higher yields in return for more risk. Unlike bonds, bond funds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: After a quarter century of trending lower, U.S. Treasury rates have shown some upward movement on signs of an improving economy during the past few months. Greeces successful debt restructuring and some better-than-expected economic data in the United States have helped to coax investors off the sidelines and back into the markets. While we believe the historic bull market in government debt is likely near its close, fixed-income markets today continue to offer myriad investingopportunities. Investing in fixed-income markets, however, requires particular expertise and the capacity for deep security-level research. We believe Putnams veteran fixed-income team is well suited to that task, and offers a long-term track record of uncovering attractive opportunities across all sectors of the bond markets. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across bond markets When Putnam Master Intermediate Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. In addition, at the time of the fund’s launch, few investors were venturing outside the United States for fixed-income opportunities. In the two decades since then, the bond investment landscape has undergone a transformation. New sectors such as mortgage- and asset-backed securities now make up a sizable portion of the U.S. investment-grade market. The high-yield corporate bond sector has also grown significantly. Outside the United States, the introduction of the euro fostered the development of a large market of European government bonds. There are also growing opportunities to invest in the debt of emerging-market countries. The fund’s managers believe that the fund’s multi-strategy approach is well suited to the expanding opportunities in today’s global bond marketplace. To respond to the market’s increasing complexity, Putnam’s fixed-income group aligns teams of specialists with varied investment opportunities. Working with these teams, the fund managers strive to build a diversified portfolio that carefully balances risk and return. As different factors drive the performance of the various bond market sectors, the managers use the fund’s flexible strategy to seek opportunities for investors. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand, and may be higher or lower than the NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager What was the bond market environment like during the six months ended March31,2012? We experienced a significant shift in investor sentiment during the first half of the fund’s fiscal year. In October and November, so-called “risk assets” continued to sell off, as investors worried that the sovereign debt situation in Europe might lead to a wave of defaults in the peripheral European countries or a rapid deleveraging in the banking sector. Meanwhile, economic data in the United States around that time suggested continued challenges ahead, with persistently high unemployment and sluggish growth. In December, risk assets began to reverse course, led in part by a rally in corporate debt. This trend continued into 2012 as fixed-income markets in general benefited from a change in investors’ risk outlook. Central banks continued to provide liquidity for financial markets, both in Europe through the Long-Term Refinancing Operation [LTRO] and in the United States, where there is speculation that the Federal Reserve [Fed] is considering a third round of quantitative easing. This accommodative policy helped offer some level of support for the bond markets after a challenging fourth quarter in which investors demonstrated little appetite for risk. In the United States, interest rates climbed higher, even on the short end of the yield curve, in part reflecting increasing optimism about the strength of the economic This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 3/31/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 13–14. 5 recovery. Recent economic data, while not indicative of a strong recovery, has generally come in stronger than anticipated. In Europe, Greece defaulted in February, but it was an orderly one and appears unlikely to start a wave of restructurings in other peripheral European countries or to force European banks to rapidly delever and raise capital. The fund posted solid gains during the period. What factors contributed to its performance? The fund is currently positioned to be less reliant on declining interest rates to drive returns, focusing more on credit, prepayment, and liquidity risks as the main drivers of performance. This approach was relatively successful during the trailing six months, particularly as investors regained some of their appetite for risk. From a sector positioning standpoint, the fund’s allocations to high-yield and emerging-market debt, non-agency residential mortgage-backed securities [RMBS], and collateralized mortgage obligations [CMOs] all contributed positively to performance. Credit qualities are shown as a percentage of net assets as of 3/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage could reflect the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 What is it about the high-yield market you find attractive? High yield is one of the largest positions in the portfolio, and we’ve held a positive view on the fundamentals in the corporate debt sector for some time. First, the spread, which measures the difference in yield between Treasuries and high-yield bonds, has historically averaged about 500 basis points. But today, even after the rally that began in late 2011, spreads are still around 600 basis points, which leaves open the possibility for additional tightening. This is particularly true given the fundamental backdrop for high-yield bonds, with record earnings for publicly traded companies and large amounts of cash on corporate balance sheets. Over the long term, the par-weighted default rate for the high-yield universe has been about 4.2%. However, today that rate is under 2%, which is well below the long-term average. We believe this combination of historically low defaults, above-average spreads, and strong fundamentals makes for a very attractive investment opportunity. You mentioned non-agency RMBS, which performed poorly in the second half of 2011. What led to their strong performance during the more recent period? As many investors will recall, non-agency RMBS experienced significant declines in 2008 as banks sold their positions to reduce their leverage and raise capital. With that memory still fresh in investors’ minds, there This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 3/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 was significant concern in 2011 that a new round of forced selling in the non-agency RMBS market would again lead to price volatility in the sector. Case in point, earlier in 2011, investors pulled out of the market, prompting the New York Federal Reserve [the Fed] to suspend the auction of its Maiden Lane portfolio. By way of background, Maiden Lane is the name of the New York Feds non-agency RMBS holdings it took over as a part of the governments bailout package for the financials sector. The Fed had attempted to sell off the bulk of this portfolio last year, but lackluster demand brought the auctions to a halt, and non-agency RMBS prices suffered. The Fed resumed auctions in 2012 and was able to complete its sales during the first quarter. Doing so greatly diversified the holders of non-agency RMBS and reduced the likelihood that a single seller could flood the market with excess supply. With this as a backdrop, the funds non-agency RMBS performed quite well in the first quarter, and we remain positive on our outlook for the sector. The fund has a sizable exposure to another segment of the mortgage market in the form of CMOs. How did that position affect performance? CMOs are securities backed by pools of prime, or conforming, residential mortgages, and the bulk of those the fund holds are known as interest-only, or IO, securities. As the name suggests, the cash flow on securities is derived from the interest payments on those pools of mortgages. Essentially, the longer it takes for homeowners to repay the principal on their mortgages, the longer a bondholder will receive interest payments on those loans. And today, with home prices still under pressure and refinancing difficult for many homeowners to obtain, IO securities have been performing quite well. There had been some pressure on the CMO IO market earlier in the period as the market began to price in modifications to the governments existing Home Affordable Refinance Program, or HARP. HARP, as you may recall, was launched by the Obama administration in 2009 to help homeowners who owed more on their mortgages than their homes were worth. The program was modified in This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. Cash positions may represent collateral used to cover certain derivative contracts. 8 October 2011 to allow more borrowers to qualify. Despite the modification, refinancing activity generally still has been light, and the fund holds positions less likely to be affected, namely more seasoned loans with lower balances and lower interest rates. In implementing our IO CMO strategy, I should point out that we used interest-rate swaps and options to hedge the duration of these securities [a measure of interest-rate sensitivity] and isolate the prepayment risks, which we believe offers attractive return potential. How did the fund’s currency exposure affect performance? Our currency strategy, implemented as long and short positions with currency forward contracts, was one of the few detractors from performance during the first half of the fund’s fiscal year. In terms of positioning, the primary theme has been to overweight the U.S. dollar given our belief that interest rates globally are in the process of converging with those of the United States. We have also been maintaining significant long positions in oil and other commodity-linked currencies like the Australian dollar and Norwegian krone, among others. At the same time, we underweighted the Japanese yen. Japan is a large commodity importer, and rising commodity prices tend to negatively impact the country’s economic performance and weaken the yen relative to other currencies. Our exposure to the Australian dollar and Norwegian krone detracted in the fourth quarter of 2011 as risk-averse investors reduced positions in higher-yielding currencies, and detracted again in March as global growth slowed. Our short position in the Japanese yen proved favorable during the six-month period. Another theme that detracted from returns recently was our underweight to Europe broadly and the euro specifically. The “relief rally” in the first quarter of 2012 boosted the region’s currencies as investors viewed the sovereign debt developments as positive news. Within emerging markets, Brazil is one of the few developing economies that is actively cutting interest rates — which caught the market somewhat by surprise — and our positioning there detracted slightly from returns. What is your outlook for the coming months, and how do you plan to position the fund? We believe 2012 is likely to be a year of sustained economic growth in the United States. In our view, during the first half of the year, growth is likely to be restrained by a recession in Europe and high oil prices, but should develop into an improving trend in the second half. As for positioning the fund, at period-end, the portfolio’s exposure to interest-rate risk remained limited. With rates across the yield curve near historic lows, we believe the potential rewards from a long-duration stance are minimal. That said, we believe there are opportunities to take tactical positions in the long end of the yield curve — represented by bonds with maturities of 10 years or more — which we believe will continue to be relatively volatile. We plan to maintain the fund’s allocation to credit- and prepayment-sensitive sectors of the market, where we believe the most compelling opportunities exist. Thanks for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 9 Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, SanDiego. Bill joined Putnam in 1994 and hasbeen in the investment industry since 1986. In addition to Bill, your funds portfolio managers are Michael J. Atkin; KevinF.Murphy; Michael V. Salm; Paul D. Scanlon, CFA; and Raman Srivastava, CFA. Mr. Srivastava joined the fund in February 2012. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1997. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managersmay identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties swap payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional fixed income risks and may be less liquid than traditional securities. And because derivativestypically represent contractual agreements between two financial institutions, derivatives entail counterparty risk, which is the risk that the other party is unable to pay. Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties in which collateral is posted on a regular basisto cover the developing gain or loss of open swaps and forward contracts. See pages 9093 for more information on the types of derivatives used. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2012, the end of the first half of its current fiscal year. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 3/31/12 NAV Market price Annual average Life of fund (since 4/29/88) 7.20% 6.61% 10 years 94.48 97.20 Annual average 6.88 7.03 5 years 27.45 31.21 Annual average 4.97 5.58 3 years 77.97 69.44 Annual average 21.19 19.22 1 year –2.08 –6.70 6 months 5.79 5.51 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 3/31/12 Lipper Flexible Barclays Capital Citigroup Non-U.S. Income Funds Government/Credit World Government JPMorgan Global (closed-end) Bond Index Bond Index High Yield Index category average* Annual average (life of fund) 7.27% 6.67% —† 6.85% 10 years 77.68 126.89 151.46% 93.64 Annual average 5.92 8.54 8.38 6.81 5 years 35.44 39.92 49.51 33.83 Annual average 6.26 6.95 9.66 5.94 3 years 22.81 22.27 92.91 67.47 Annual average 7.09 6.93 24.49 18.72 1 year 8.53 3.93 7.41 3.35 6 months 1.26 –0.69 12.68 7.65 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/12, there were 5, 5, 4, 4, 3, and 2 funds, respectively, in this Lipper category. † The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the fund’s inception. 11 Fund price and distribution information For the six-month period ended 3/31/12 Distributions Number 6 Income $0.174000 Capital gains — Total Share value NAV Market price 9/30/11 $5.34 $5.05 3/31/12 5.46 5.15 Current yield (end of period) NAV Market price Current dividend rate* 6.37% 6.76% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. 13 JPMorgan Global High Yield Index is an unmanaged index of global high-yield fixed-income securities. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2011, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2011, up to 10% of the fund’s common shares outstanding as of October 7, 2011. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2012, Putnam employees had approximately $353,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 15 The fund’s portfolio 3/31/12(Unaudited) MORTGAGE-BACKED SECURITIES (34.2%)* Principal amount Value American Home Mortgage Investment Trust FRB Ser. 2007-1, Class GA1A, 0.402s, 2047 $6,473,799 $3,495,850 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.432s, 2046 3,267,744 1,552,178 FRB Ser. 06-4, Class 1A11, 0.432s, 2046 4,299,636 2,067,694 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 122,658 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 58,559 Ser. 07-5, Class XW, IO, 0.416s, 2051 104,593,749 1,594,635 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.452s, 2047 857,385 503,714 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.837s, 2046 17,888,664 737,907 Ser. 09-RR7, Class 2A7, IO, 1.637s, 2047 42,085,263 1,746,537 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 51,525,803 1,272,686 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 48,102,314 1,188,126 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.452s, 2047 1,509,685 754,842 FRB Ser. 07-AA1, Class 2A1, 0.422s, 2037 1,237,982 656,131 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 31A1, 3.054s, 2036 1,592,273 692,639 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.472s, 2036 1,223,133 623,798 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 627,300 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 7,664,961 194,690 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 4,664,151 96,548 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 10,173,161 184,134 FRB Ser. 06-AR2, Class 1A1, 0.442s, 2046 1,184,326 615,849 FRB Ser. 06-AR3, Class 1A1, 0.422s, 2036 949,161 478,140 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 5,483,699 76,223 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.059s, 2044 32,945,576 129,748 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 444,023 497,151 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 147,083 176,445 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 F $14,495,644 1,032,814 FRB Ser. 05-38, Class A1, 1.659s, 2035 1,077,883 689,845 FRB Ser. 07-OA11, Class A1A, 1.539s, 2047 1,376,580 764,002 FRB Ser. 05-62, Class 2A1, 1.159s, 2035 1,124,050 663,190 FRB Ser. 05-38, Class A3, 0.592s, 2035 1,539,652 923,791 FRB Ser. 07-AL1, Class A1, 0.492s, 2037 2,428,920 1,068,724 FRB Ser. 06-OA6, Class 1A1A, 0.452s, 2046 2,547,703 1,477,667 FRB Ser. 06-OA17, Class 1A1A, 0.437s, 2046 2,311,659 1,196,283 FRB Ser. 06-OA21, Class A1, 0.432s, 2047 1,849,544 948,446 FRB Ser. 06-OA12, Class A1B, 0.432s, 2046 3,989,733 2,024,788 FRB Ser. 06-OA10, Class 3A1, 0.432s, 2046 2,439,700 1,268,643 FRB Ser. 06-OA8, Class 1A1, 0.432s, 2046 1,632,711 959,218 16 MORTGAGE-BACKED SECURITIES (34.2%)* cont. Principal amount Value Countrywide Alternative Loan Trust FRB Ser. 07-OA4, Class A1, 0.412s, 2047 $2,664,662 $1,652,089 FRB Ser. 06-OC8, Class 2A2B, 0.412s, 2036 4,064,344 2,143,940 FRB Ser. 07-OA7, Class A1B, 0.382s, 2047 1,065,760 603,487 FRB Ser. 06-OA18, Class A1, 0.362s, 2046 3,346,163 2,121,676 FRB Ser. 06-OC8, Class 2A2A, 0.362s, 2036 2,423,796 1,193,718 FRB Ser. 06-HY11, Class A1, 0.362s, 2036 1,688,940 928,917 Countrywide Home Loans FRB Ser. 07-HYB2, Class 3A1, 2.997s, 2047 1,607,063 827,798 FRB Ser. 06-OA4, Class A1, 1.119s, 2046 1,320,390 607,379 FRB Ser. 05-3, Class 1A2, 0.532s, 2035 527,797 343,563 FRB Ser. 06-OA4, Class A2, 0.512s, 2046 977,196 439,738 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 106,075 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.572s, 2036 4,159,628 1,851,033 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 275,749 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.935s, 2014 (United Kingdom) GBP 22,811 21,891 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 297,362 460,911 IFB Ser. 3408, Class EK, 24.82s, 2037 179,515 279,453 IFB Ser. 2979, Class AS, 23.387s, 2034 94,298 128,881 IFB Ser. 3072, Class SM, 22.91s, 2035 245,439 369,101 IFB Ser. 3072, Class SB, 22.764s, 2035 219,872 329,214 IFB Ser. 3249, Class PS, 21.477s, 2036 200,892 288,926 IFB Ser. 3031, Class BS, 16.121s, 2035 363,727 483,672 IFB Ser. 3951, Class CS, IO, 6.508s, 2026 5,151,771 915,624 Ser. 4032, Class SA, IO, 6 1/2s, 2042 ∆ 6,321,000 951,943 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 2,673,877 317,063 IFB Ser. 3895, Class SM, IO, 6.408s, 2040 5,023,271 844,138 IFB Ser. 3940, Class PS, IO, 6.408s, 2040 6,106,595 1,061,936 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 2,702,809 498,506 IFB Ser. 3994, Class AS, IO, 6.258s, 2042 4,962,487 1,017,310 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 6,472,368 974,933 IFB Ser. 3922, Class CS, IO, 5.858s, 2041 2,194,916 328,827 IFB Ser. 3852, Class TB, 5.758s, 2041 1,252,281 1,278,691 IFB Ser. 3768, Class PS, IO, 5.758s, 2036 7,753,663 1,040,922 IFB Ser. 3753, Class S, IO, 5.708s, 2040 2,615,010 438,014 Ser. 3645, Class ID, IO, 5s, 2040 1,054,145 105,509 Ser. 3653, Class KI, IO, 5s, 2038 2,262,871 224,929 Ser. 3632, Class CI, IO, 5s, 2038 1,153,042 114,140 Ser. 3626, Class DI, IO, 5s, 2037 768,826 40,502 Ser. 3623, Class CI, IO, 5s, 2036 702,978 51,845 Ser. 4000, Class PI, IO, 4 1/2s, 2042 2,199,571 311,019 Ser. 3747, Class HI, IO, 4 1/2s, 2037 601,286 74,945 Ser. 4010, Class NI, IO, 4s, 2041 4,026,000 669,323 Ser. 3738, Class MI, IO, 4s, 2034 6,081,269 522,705 Ser. 3748, Class NI, IO, 4s, 2034 2,847,861 278,920 Ser. 3736, Class QI, IO, 4s, 2034 7,559,968 368,548 17 MORTGAGE-BACKED SECURITIES (34.2%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3751, Class MI, IO, 4s, 2034 $8,231,279 $512,973 Ser. T-57, Class 1AX, IO, 0.425s, 2043 2,975,165 37,190 Ser. 3124, Class DO, PO, zero %, 2036 16,212 13,869 FRB Ser. 3326, Class YF, zero %, 2037 36,110 33,792 FRB Ser. 3326, Class WF, zero %, 2035 11,247 9,704 FRB Ser. 3030, Class EF, zero %, 2035 12,849 12,725 Federal National Mortgage Association IFB Ser. 10-129, Class PS, IO, 6.458s, 2038 6,296,677 1,082,240 IFB Ser. 06-62, Class PS, 38.45s, 2036 380,322 672,397 IFB Ser. 07-53, Class SP, 23.314s, 2037 212,445 322,235 IFB Ser. 08-24, Class SP, 22.397s, 2038 188,414 277,044 IFB Ser. 05-75, Class GS, 19.525s, 2035 237,346 333,691 IFB Ser. 05-83, Class QP, 16.765s, 2034 251,258 341,711 IFB Ser. 10-135, Class SP, IO, 6.358s, 2040 4,199,941 714,360 IFB Ser. 12-2, Class PS, IO, 6.308s, 2041 1,971,169 425,033 IFB Ser. 11-51, Class SJ, IO, 6.308s, 2041 3,419,148 596,812 IFB Ser. 404, Class S13, IO, 6.158s, 2040 5,377,070 728,725 IFB Ser. 10-35, Class SG, IO, 6.158s, 2040 3,892,351 711,522 IFB Ser. 11-132, Class SB, IO, 5.858s, 2030 4,384,130 715,315 IFB Ser. 10-140, Class GS, IO, 5.758s, 2039 8,910,949 1,438,282 IFB Ser. 11-51, Class SM, IO, 5.608s, 2041 5,786,809 840,303 IFB Ser. 10-46, Class WS, IO, 5.508s, 2040 4,086,048 509,571 Ser. 374, Class 6, IO, 5 1/2s, 2036 928,592 128,833 Ser. 10-21, Class IP, IO, 5s, 2039 2,204,182 292,054 Ser. 10-92, Class CI, IO, 5s, 2039 1,178,213 115,612 Ser. 398, Class C5, IO, 5s, 2039 775,679 76,327 Ser. 10-13, Class EI, IO, 5s, 2038 497,911 33,936 Ser. 378, Class 19, IO, 5s, 2035 2,249,344 269,921 Ser. 12-30, Class TI, IO, 4 1/2s, 2041 1,751,000 356,819 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 10,424,000 2,075,522 Ser. 366, Class 22, IO, 4 1/2s, 2035 845,244 69,318 Ser. 406, Class 2, IO, 4s, 2041 3,767,299 594,480 Ser. 406, Class 1, IO, 4s, 2041 2,414,586 405,650 Ser. 03-W10, Class 1, IO, 1.437s, 2043 700,286 33,154 Ser. 99-51, Class N, PO, zero %, 2029 31,446 29,698 IFB Ser. 06-48, Class FG, zero %, 2036 6,542 6,524 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.088s, 2020 F 2,761,351 69,896 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 3,787 3,394 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.829s, 2041 3,009,613 3,214,627 IFB Ser. 11-56, Class SG, 6.829s, 2041 1,453,595 1,559,910 IFB Ser. 10-142, Class SA, IO, 6.458s, 2039 2,967,028 424,656 IFB Ser. 10-151, Class SL, IO, 6.458s, 2039 1,499,972 257,560 IFB Ser. 11-37, Class SB, IO, 6.458s, 2038 3,908,353 558,928 IFB Ser. 10-85, Class AS, IO, 6.408s, 2039 2,916,776 473,976 IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 492,491 83,458 IFB Ser. 11-37, Class SD, IO, 6.408s, 2038 5,028,810 712,508 18 MORTGAGE-BACKED SECURITIES (34.2%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.388s, 2037 $4,069,175 $702,094 IFB Ser. 10-47, Class HS, IO, 6.358s, 2039 1,833,529 302,991 IFB Ser. 10-157, Class SN, IO, 6.308s, 2038 2,663,452 368,142 IFB Ser. 10-120, Class SB, IO, 5.958s, 2035 995,113 108,756 IFB Ser. 10-20, Class SC, IO, 5.908s, 2040 256,131 43,186 IFB Ser. 11-79, Class AS, IO, 5.868s, 2037 3,201,040 336,109 IFB Ser. 11-50, Class PS, IO, 5.858s, 2041 2,611,791 386,858 IFB Ser. 10-115, Class SN, IO, 5.858s, 2038 1,408,997 218,972 IFB Ser. 10-116, Class SL, IO, 5.808s, 2039 1,429,741 226,771 IFB Ser. 11-70, Class SM, IO, 5.648s, 2041 2,415,000 698,635 IFB Ser. 11-70, Class SH, IO, 5.648s, 2041 2,481,000 721,946 IFB Ser. 11-12, Class IB, IO, 4.556s, 2040 1,578,443 201,693 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,681,492 222,125 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 429,078 74,284 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,670,311 251,866 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 5,010,525 783,045 Ser. 12-8, Class PI, IO, 4s, 2041 3,121,727 555,043 Ser. 11-116, Class BI, IO, 4s, 2026 8,559,382 998,709 Ser. 12-H02, Class AI, IO, 1.759s, 2062 6,074,416 449,871 Ser. 12-H04, Class FI, IO, 0.971s, 2062 16,990,904 785,829 Ser. 11-70, PO, zero %, 2041 5,405,665 4,258,636 Ser. 06-36, Class OD, PO, zero %, 2036 10,918 10,156 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 5,238,014 190,140 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 676,000 621,920 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.308s, 2039 65,744,321 1,176,822 GSC Capital Corp. Mortgage Trust FRB Ser. 06-1, Class A1, 0.442s, 2036 658,538 349,025 FRB Ser. 06-2, Class A1, 0.422s, 2036 857,126 376,001 GSR Mortgage Loan Trust FRB Ser. 06-OA1, Class 3A1, 2.724s, 2046 2,569,945 1,352,434 Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.071s, 2045 2,849,709 1,453,351 FRB Ser. 05-8, Class 1A2A, 0.572s, 2035 1,063,410 584,875 FRB Ser. 05-16, Class 3A1A, 0.492s, 2036 3,036,562 1,718,693 FRB Ser. 05-3, Class 2A1A, 0.482s, 2035 F 960,244 626,386 FRB Ser. 06-7, Class 2A1A, 0.442s, 2046 1,261,600 769,576 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.422s, 2037 3,495,615 1,852,675 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.412s, 2037 5,497,569 2,955,465 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.442s, 2037 736,096 331,243 FRB Ser. 06-A7, Class 1A1, 0.402s, 2036 F 1,716,465 875,153 FRB Ser. 06-A6, Class 1A1, 0.402s, 2036 1,700,343 938,160 FRB Ser. 07-A1, Class 1A1A, 0.382s, 2037 F 814,076 333,678 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.146s, 2051 62,731,933 642,438 19 MORTGAGE-BACKED SECURITIES (34.2%)* cont. Principal amount Value LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 $253,101 $255,632 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 F 922,000 924,304 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 3,944,531 123,267 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.518s, 2028 F 435,668 10,457 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.324s, 2037 674,613 50,596 Ser. 07-C5, Class X, IO, 4.44s, 2049 2,164,467 162,335 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,730,000 1,505,100 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.87s, 2043 1,215,429 1,256,364 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.473s, 2012 685 — PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 109,635 5,482 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 6,586,987 339,230 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 4,606,909 146,500 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 193,000 193,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 0 1/2s, 2047 17,493,386 356,865 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 10,540,212 398,420 Ser. 06-AR7, Class X, IO, 0.9s, 2036 25,197,992 733,262 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 3,664,189 77,314 Ser. 06-AR8, Class X, IO, 0.4s, 2036 16,215,835 215,671 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 3,356,112 553,759 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.377s, 2046 17,677,120 253,843 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.392s, 2036 1,611,954 693,140 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C4, 0.682s, 2045 1,052,616 610,517 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.552s, 2037 F 950,026 491,501 Total mortgage-backed securities (cost $118,549,683) CORPORATE BONDS AND NOTES (29.9%)* Principal amount Value Basic materials (2.0%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $91,000 $88,498 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 302,000 316,345 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 270,000 287,550 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 195,175 20 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Basic materials cont. Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.474s, 2013 (Netherlands) $75,000 $70,875 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 283,000 288,660 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 234,000 242,775 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 180,000 178,449 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 110,000 109,390 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.876s, 2017 (Germany) EUR 313,000 402,633 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $45,000 41,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 160,000 165,600 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 322,158 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 212,000 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 238,000 281,784 Lyondell Chemical Co. company guaranty notes 11s, 2018 $466,658 515,657 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 220,000 231,000 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 415,000 415,000 Momentive Performance Materials, Inc. notes 9s, 2021 63,000 55,125 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 169,725 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 243,000 243,000 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 333,000 483,111 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $76,000 76,426 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.307s, 2015 (Germany) EUR 152,000 199,094 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $115,000 115,575 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 143,000 162,126 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 321,000 374,768 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 269,000 277,743 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 177,000 202,683 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 17,000 15,810 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 201,000 210,548 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 218,000 223,995 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 85,000 46,750 21 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Capital goods (1.5%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 $199,000 $203,478 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 95,000 102,125 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 23,000 24,610 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 104,000 106,860 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 36,000 40,230 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 140,000 196,483 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $55,000 55,138 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 298,000 324,075 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 140,000 140,700 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 86,000 91,160 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 24,000 26,220 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 147,000 151,410 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 70,751 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $418,000 452,485 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 24,000 26,880 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 253,000 251,735 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 115,000 121,325 Raynolds Group Issuer, Inc./Raynolds Group Issuer, LLC/ Raynolds Group Issuer Lu 144A company guaranty sr. notes 8 3/4s, 2016 377,000 528,941 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 229,000 333,384 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $130,000 135,525 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 100,000 98,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 107,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 102,250 Ryerson, Inc. company guaranty sr. notes 12s, 2015 334,000 342,350 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 55,000 54,725 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 150,000 162,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 150,500 Terex Corp. sr. unsec. sub. notes 8s, 2017 58,000 60,030 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 323,000 331,075 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 120,000 123,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 117,000 128,700 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 290,000 313,925 22 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Communication services (3.7%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 $75,000 $78,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 217,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 158,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 71,000 76,680 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 131,000 134,930 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 101,000 106,808 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 146,000 156,768 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 88,000 88,880 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 270,000 253,125 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 451,000 444,235 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 233,000 228,923 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 354,000 372,585 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 480,000 506,400 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 76,475 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 326,000 344,745 Equinix, Inc. sr. unsec. notes 7s, 2021 130,000 142,675 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 753,000 794,415 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 214,000 223,630 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 260,000 278,850 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 389,638 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 212,000 222,865 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 871,812 906,684 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 253,000 263,120 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 135,000 139,050 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 185,119 Kabel Deutschland GmbH 144A sr. sec. bonds 6 1/2s, 2018 (Germany) EUR 105,000 148,544 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $124,000 135,470 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 40,000 41,300 23 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 $143,000 $150,150 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 64,089 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 407,000 427,350 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 57,000 55,005 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 360,000 407,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 65,000 63,700 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 261,000 283,185 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 176,280 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 259,119 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $181,000 181,905 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 83,616 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 68,000 74,970 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 117,000 125,775 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 926,000 893,590 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 147,000 131,198 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 238,000 261,205 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 160,000 159,200 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 142,234 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 428,195 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 218,000 307,241 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 361,000 507,590 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 88,886 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 325,000 402,903 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $60,000 64,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 247,000 272,318 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 116,630 24 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Consumer cyclicals (5.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 $25,000 $25,625 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 20,000 18,100 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 407,000 370,370 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 250,000 235,625 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 160,225 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 238,000 252,280 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 145,000 147,900 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 74,000 75,850 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 274,763 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 55,000 55,825 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 75,000 70,313 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 71,000 61,060 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 285,000 248,663 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 107,750 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 75,000 78,844 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 180,000 191,025 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 140,000 145,600 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 416,000 321,360 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 373,000 406,570 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 155,000 157,713 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 6.881s, 2015 (Netherlands) EUR 175,000 227,350 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $70,000 78,575 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 110,000 104,500 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 305,000 308,050 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 40,000 42,900 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 302,511 335,031 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 135,000 121,500 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 99,000 74,745 25 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $453,000 $496,601 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 155,000 162,750 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 307,000 434,348 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $235,000 222,075 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 117,000 122,558 DISH DBS Corp. company guaranty 6 5/8s, 2014 517,000 563,530 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 117,000 132,941 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 192,000 206,880 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 300,000 303,000 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 125,000 136,545 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 385,000 398,805 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 410,000 442,800 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 210,000 218,400 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 226,000 260,580 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 179,813 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 434,000 490,420 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 150,000 149,250 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 359,560 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 346,000 471,054 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,435 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $100,000 112,500 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 55,000 55,963 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 795,000 830,775 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 155,000 168,175 Limited Brands, Inc. sr. notes 5 5/8s, 2022 85,000 85,850 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 195,000 223,710 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 340,000 23,800 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 135,200 MGM Resorts International company guaranty sr. notes 9s, 2020 45,000 50,063 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 65,650 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 205,000 210,638 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 110,000 111,925 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 522,600 517,374 26 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Consumer cyclicals cont. Navistar International Corp. sr. notes 8 1/4s, 2021 $296,000 $321,160 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 135,000 135,675 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 145,000 159,863 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 115,000 121,900 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 155,000 153,450 Owens Corning company guaranty sr. unsec. notes 9s, 2019 542,000 668,015 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 50,000 56,125 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 160,000 166,602 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 109,875 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 100,000 101,625 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 55,000 59,950 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 380,000 512,386 QVC Inc. 144A sr. notes 7 1/2s, 2019 $120,000 131,700 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 50,000 50,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 126,000 133,875 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 137,940 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 310,000 438,357 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 140,000 147,350 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 73,500 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 95,000 103,076 Sears Holdings Corp. company guaranty 6 5/8s, 2018 139,000 123,536 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 385,000 434,088 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 110,000 111,100 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 70,000 74,025 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 30,000 31,050 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 45,000 46,125 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 293,000 320,835 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 127,000 40,640 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 45,000 28,463 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 244,000 147,315 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 110,000 150,598 27 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Consumer cyclicals cont. TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $350,000 $390,250 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 202,750 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 105,000 115,369 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 65,000 73,531 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 524,000 565,920 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 3,000 3,075 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 135,000 137,531 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 275,000 294,938 Consumer staples (1.8%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 786,269 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $105,000 113,925 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 345,000 354,488 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 50,000 52,125 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 206,080 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 106,018 109,199 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 124,000 109,120 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 165,000 170,569 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 23,000 26,048 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 125,708 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 257,000 278,845 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 121,245 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 125,925 Dole Food Co. 144A sr. notes 8s, 2016 87,000 91,350 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 354,000 467,446 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $165,000 179,025 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 100,000 133,194 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $65,000 68,981 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 156,000 224,854 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $80,000 82,200 28 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Consumer staples cont. JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $620,000 $601,400 Landry’s Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 72,000 80,190 Libbey Glass, Inc. sr. notes 10s, 2015 49,000 52,369 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 70,000 73,325 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 215,000 234,888 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 315,000 321,300 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 321,000 321,803 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 63,319 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 165,000 166,650 Service Corporation International sr. notes 7s, 2019 80,000 86,600 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 185,000 192,863 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 8,000 8,780 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 191,000 203,415 Energy (6.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 130,000 117,650 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 159,000 145,485 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 283,000 325,537 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 164,000 194,868 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 48,000 44,520 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 200,000 184,500 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 221,000 221,276 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 65,000 47,450 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 52,500 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 110,000 114,263 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 347,000 365,218 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 156,100 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 398,000 415,910 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 495,000 566,775 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 220,000 218,350 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 65,000 65,488 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 134,325 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 237,656 29 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Energy cont. Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 $88,000 $86,680 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 222,108 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $125,000 130,625 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 710,000 740,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 30,000 28,650 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 185,000 185,925 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 365,000 387,813 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 118,000 131,865 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 95,000 99,988 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 405,000 359,438 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 98,000 88,445 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 150,000 146,250 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2018 180,000 188,100 Gazprom OAO Via Gaz Capital SA 144A sr. sec. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,538,356 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub notes 8.146s, 2018 (Russia) 176,000 206,031 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 230,000 262,925 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 195,000 189,150 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 263,000 275,493 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 R 15,000 15,019 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 155,000 149,188 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 98,000 162,432 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $41,000 27,880 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 76,000 78,090 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 45,000 46,013 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 188,000 209,150 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 90,000 94,163 30 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $135,000 $141,413 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 225,000 175,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 275,000 266,173 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 348,000 352,350 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 165,000 181,500 Peabody Energy Corp. company guaranty 7 3/8s, 2016 494,000 542,165 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 19,000 19,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 317,000 330,473 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 440,000 545,415 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 672,962 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 105,806 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,500,000 1,131,464 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 395,000 352,648 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 920,000 759,212 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,135,000 1,009,014 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 225,000 223,875 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 175,000 192,938 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,855,000 2,346,574 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 240,000 260,400 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 425,000 520,625 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 162,750 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 75,000 74,063 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 136,400 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 415,000 420,188 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 40,000 39,400 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 578,000 589,560 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 85,000 90,100 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 61,350 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 480,000 477,600 31 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Financials (4.4%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 $130,000 $118,950 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 165,000 164,175 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 140,000 144,163 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 403,000 410,053 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 512,000 515,072 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 70,769 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 610,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 39,000 36,985 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 436,000 256,759 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $990,000 1,017,368 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 59,500 CIT Group, Inc. 144A bonds 7s, 2017 1,051,000 1,053,628 CIT Group, Inc. 144A bonds 7s, 2016 304,000 304,760 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 222,169 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 168,300 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 55,000 59,400 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 170,000 165,963 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 97,969 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 65,000 66,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 385,000 400,400 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 21,000 20,790 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 76,000 75,050 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 1,000,000 1,189,336 JPMorgan Chase & Co. 144A sr. unsec. unsub notes 8s, 2012 19,000,000 370,863 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 400,000 484,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,085,000 1,309,095 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 75,000 78,375 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 110,000 111,650 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 128,000 141,440 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 191,000 197,924 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 85,000 90,100 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 1,425,000 1,581,750 32 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Financials cont. Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) $325,000 $334,827 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 500,000 507,500 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 137,000 138,370 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 160,654 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 184,452 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 60,000 56,100 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 305,000 306,325 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,385,000 1,462,905 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 130,000 135,850 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 927,000 948,961 Health care (1.6%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 139,000 142,823 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 100,000 107,625 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 160,000 164,000 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 220,000 318,944 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $220,000 227,700 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 138,178 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $428,000 439,770 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 45,000 47,025 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 145,000 151,888 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 203,000 223,554 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 226,050 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 130,000 138,775 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 165,000 169,950 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 226,000 244,645 HCA, Inc. sr. notes 6 1/2s, 2020 688,000 723,260 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 195,000 206,700 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 215,000 230,050 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 239,000 232,428 33 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Health care cont. Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 $195,000 $183,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 150,000 162,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 309,613 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 120,841 121,445 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 172,400 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 119,000 136,255 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 198,000 221,760 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 200,000 206,500 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 29,850 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 75,563 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 30,375 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 7,000 4,620 Technology (1.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 261,000 287,100 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 6,000 5,940 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 162,000 159,570 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 76,000 76,190 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 129,000 117,068 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 283,000 255,408 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 80,000 81,800 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 111,000 123,210 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 76,000 83,220 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 346,000 346,865 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 484,401 491,667 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 97,000 87,785 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 121,000 118,278 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 75,000 81,281 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 105,000 106,969 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 43,000 48,268 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 368,000 412,160 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 495,850 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 55,000 56,788 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 314,000 354,820 34 CORPORATE BONDS AND NOTES (29.9%)* cont. Principal amount Value Technology cont. Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) $186,000 $203,670 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 351,000 364,601 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 159,058 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 188,000 207,270 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 528,000 614,158 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $198,000 205,920 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 240,000 261,300 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 125,000 51,875 Utilities and power (1.3%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 475,000 534,969 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 135,000 149,175 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 165,000 178,613 Calpine Corp. 144A sr. notes 7 1/4s, 2017 425,000 450,500 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 495,000 325,463 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 104,190 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 56,580 Edison Mission Energy sr. unsec. notes 7.2s, 2019 147,000 91,140 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 14,490 El Paso Natural Gas Co. debs. 8 5/8s, 2022 247,000 306,496 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 595,000 645,575 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 296,000 322,640 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 333,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 295,000 268,450 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 41,400 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 115,000 125,350 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 571,200 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 110,000 119,377 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 135,000 88,088 Total corporate bonds and notes (cost $104,632,499) 35 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (26.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $838,117 $947,269 U.S. Government Agency Mortgage Obligations (25.7%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, May 1, 2042 22,000,000 22,524,218 3 1/2s, TBA, April 1, 2042 68,000,000 69,827,500 Total U.S. government and agency mortgage obligations (cost $93,415,180) U.S. TREASURY OBLIGATIONS (0.4%)* Principal amount Value U.S. Treasury Bills with an effective yield of 0.00%, July 12, 2012 i $504,000 $503,899 U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2013 i 884,491 934,651 Total U.S. treasury obligations (cost $1,438,550) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $2,578,000 $1,083 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 2,633,000 16,746 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 2,633,000 21,169 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 2,633,000 25,066 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 12,323,136 27,234 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 14,787,763 33,420 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,929,254 7,197 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 12,323,136 18,485 36 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 $12,323,136 $16,143 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,578,000 1,083 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 6,075,000 6 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 129 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 122 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 2,430,000 24 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 12,323,136 1,099,101 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 14,787,763 1,330,751 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,929,254 503,720 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 12,323,136 1,269,776 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 12,323,136 1,293,067 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 19,702,000 693,215 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 2,088 37 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 $2,578,000 $129 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 122 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 2,770,000 111 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 12,272,000 85,045 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 19,702,000 2,635,399 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 14,963,000 612,600 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 24,236,000 1,098,909 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 19,702,000 724,955 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 2,088 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 122 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 18,875,000 86,448 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 6,702,000 15,281 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 6,702,000 31,030 38 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 $12,272,000 $85,045 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 6,702,000 46,847 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 6,702,000 60,653 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 6,702,000 73,923 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 6,702,000 86,523 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 14,963,000 1,480,903 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 24,236,000 2,574,348 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 19,702,000 2,546,089 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 5,475,900 58,209 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 5,571,800 349,692 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 5,571,800 327,354 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 15,808,000 266,555 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 2,088 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $2,578,000 $1,083 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 129 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 122 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 12,195,000 976 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 2,633,000 29,226 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 2,633,000 32,676 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 4,714,000 66,892 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 4,714,000 74,057 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 4,714,000 80,657 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 5,475,900 214,765 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 5,571,800 1,292,630 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 5,571,800 1,356,499 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 15,808,000 1,377,493 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 $6,463,000 $177,474 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 6,463,000 164,677 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 6,463,000 181,869 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 6,463,000 169,460 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 6,463,000 186,328 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 6,463,000 190,723 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 800,000 12,752 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 800,000 15,976 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 800,000 18,816 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 800,000 21,136 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 800,000 23,400 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 800,000 25,408 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 800,000 27,064 41 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 $800,000 $28,816 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 800,000 30,440 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 2,260,000 140,210 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 2,260,000 175,512 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 2,260,000 201,931 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 5,316,000 126,866 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 14,853,000 255,739 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 15,808,000 272,214 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 2,088 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,578,000 1,083 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 2,578,000 11,807 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 2,578,000 12,916 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 2,578,000 14,127 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $2,578,000 $15,339 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 129 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 2,578,000 16,164 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 122 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 12,195,000 976 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 2,770,000 3,656 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 2,770,000 9,252 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 2,770,000 14,764 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 6,463,000 26,046 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 6,463,000 20,617 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 6,463,000 29,730 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 6,463,000 24,495 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 6,463,000 33,414 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 $6,463,000 $37,033 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 12,272,000 87,868 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 800,000 1,288 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 800,000 4,064 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 2,531,000 24,905 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 800,000 6,520 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 800,000 8,384 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 800,000 10,128 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 800,000 11,776 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 800,000 13,016 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 800,000 14,352 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 4,714,000 83,862 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 800,000 15,480 44 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 $4,714,000 $92,064 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 2,531,000 26,272 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 4,714,000 99,041 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 2,260,000 28,001 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 2,260,000 60,184 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 2,260,000 84,637 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 5,316,000 343,105 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 14,853,000 1,263,827 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 15,808,000 1,350,572 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 3,552,000 18,044 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 12,356,514 16,681 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,931,154 8,456 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 5,316,000 126,866 45 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (9.7%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $14,853,000 $255,739 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 10,549,000 153,657 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,578,000 2,088 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,578,000 1,083 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,578,000 129 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 12,195,000 122 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 3,552,000 31,364 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 12,356,514 1,246,896 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,931,154 729,435 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 5,316,000 343,105 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 14,853,000 1,263,827 Total purchased options outstanding (cost $39,705,984) FOREIGN GOVERNMENT BONDS AND NOTES (7.5%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,520,000 $1,341,400 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 197,000 198,765 Argentina (Republic of) sr. unsec. bonds FRB 0.629s, 2013 1,431,000 345,587 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,501,000 5,165,439 46 FOREIGN GOVERNMENT BONDS AND NOTES (7.5%)* cont. Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 2,039,000 $475,931 Brazil (Federal Republic of) unsec. notes 10s, 2017 BRL 1,500 820,860 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 990 558,638 Chile (Republic of) notes 5 1/2s, 2020 CLP 170,000,000 363,485 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $265,000 254,400 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 22,600,000 426,678 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $690,000 789,477 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 4,000 3,653 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,590,000 1,725,134 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 9,750,000 328,989 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 $2,600,000 2,601,300 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 2,037,400 2,421,959 Sri Lanka (Republic of) 144A notes 7.4s, 2015 200,000 211,788 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,205,000 1,390,654 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 148,978 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 925,000 921,679 Ukraine (Government of) 144A bonds 7 3/4s, 2020 530,000 453,150 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 560,000 481,617 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,715,000 1,652,831 Venezuela (Republic of) bonds 8 1/2s, 2014 225,000 225,320 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,985,000 2,071,566 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,285,000 1,407,756 Total foreign government bonds and notes (cost $25,615,958) ASSET-BACKED SECURITIES (4.6%)* Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.392s, 2036 $3,781,000 $1,663,640 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.117s, 2034 44,609 12,662 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 506,748 468,742 Countrywide Asset Backed Certificates FRB Ser. 06-25, Class 2A2, 0.362s, 2047 649,900 584,910 FRB Ser. 07-1, Class 2A2, 0.342s, 2037 1,875,000 1,621,875 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 495,084 19,803 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 1,028,000 995,309 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 384,009 446,079 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $858,870 435,877 Ser. 94-4, Class B2, 8.6s, 2019 302,044 135,800 Ser. 93-1, Class B, 8.45s, 2018 114,586 80,612 GSAA Home Equity Trust FRB Ser. 07-3, Class A4A, 0.462s, 2047 F 1,600,997 680,234 47 ASSET-BACKED SECURITIES (4.6%)* cont. Principal amount Value Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.242s, 2030 $402,158 $201,079 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.412s, 2037 887,726 385,051 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.372s, 2037 2,814,238 1,651,958 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2D, 0.572s, 2037 1,263,040 410,488 FRB Ser. 06-HE3, Class A3, 0.392s, 2037 3,186,729 1,084,125 FRB Ser. 07-HE1, Class A2A, 0.372s, 2037 3,560,373 1,157,121 FRB Ser. 06-HE5, Class A2B, 0.352s, 2037 1,468,565 807,711 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 93,520 93,469 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.442s, 2034 45,444 12,961 Oakwood Mortgage Investors, Inc. Ser. 95-B, Class B1, 7.55s, 2021 155,619 118,870 Ser. 01-C, Class A2, 5.92s, 2017 784,773 375,710 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.702s, 2031 1,139,134 845,777 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.392s, 2036 3,710,106 2,114,761 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 519,979 62,397 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 390,000 195,000 Total asset-backed securities (cost $17,843,689) SENIOR LOANS (2.0%)* c Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $89,325 $89,213 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 6,246 6,464 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 157,098 154,611 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 89,100 86,928 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 60,000 60,375 Communication services (0.3%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.83s, 2016 805,023 799,992 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 6,165 6,151 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 460,000 451,088 Level 3 Financing, Inc. bank term loan FRN 2.729s, 2014 15,000 14,756 Consumer cyclicals (0.9%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 76,314 76,568 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 47,875 47,992 48 SENIOR LOANS (2.0%)* c cont. Principal amount Value Consumer cyclicals cont. Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 $344,663 $310,897 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 241,255 241,657 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 285,209 262,647 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.894s, 2016 429,181 347,315 Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 79,332 77,547 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 216,620 64,535 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 184,446 54,950 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 68,823 20,504 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 ‡‡ 101,341 95,134 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 ‡‡ 57,687 54,153 Goodman Global, Inc. bank term loan FRN 9s, 2017 114,545 115,814 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 177,585 178,283 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 71,794 71,704 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 160,000 159,571 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 40,495 40,360 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 482,391 212,654 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 422,232 391,855 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.803s, 2014 123,129 121,572 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2 3/4s, 2014 12,649 12,489 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 289,000 189,801 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 171,147 158,571 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 3.086s, 2014 137,072 130,219 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 114,138 113,709 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 243,775 243,131 Rite Aid Corp. bank term loan FRN Ser. B, 2s, 2014 94,519 92,676 West Corp. bank term loan FRN Ser. B2, 2.658s, 2013 23,026 22,992 West Corp. bank term loan FRN Ser. B5, 4.494s, 2016 55,855 55,925 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 141,526 140,897 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 119,361 119,105 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 170,000 156,506 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 71,175 71,086 Health care (0.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 222,977 222,419 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 183,150 183,013 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 267,300 267,300 49 SENIOR LOANS (2.0%)* c cont. Principal amount Value Health care cont. Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 $132,770 $131,318 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 60,000 60,050 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 640,516 355,086 Total senior loans (cost $8,323,056) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $157,000 $248,845 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 155,000 175,731 Total convertible bonds and notes (cost $312,000) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 3,856 $161,229 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) F 667 7 Lucent Technologies Capital Trust I 7.75% cv. pfd. 176 143,088 Total convertible preferred stocks (cost $365,767) PREFERRED STOCKS (—%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 198 $164,953 Total preferred stocks (cost $66,176) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 20 $411 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 1.00 508 24,050 Total warrants (cost $19,277) COMMON STOCKS (—%)* Shares Value Bohai Bay Litigation, LLC (Escrow) F 991 $3,091 Magellan Health Services, Inc. † 158 7,712 Trump Entertainment Resorts, Inc. 94 94 Vertis Holdings, Inc. F 734 7 Total common stocks (cost $13,036) SHORT-TERM INVESTMENTS (24.4%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% e 4,316,212 $4,316,212 U.S. Treasury Bills with an effective yield of 0.104%, December 13, 2012 ## $5,000,000 4,995,135 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.102%, November 15, 2012 ## 5,534,000 5,529,468 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 ## # 27,595,000 27,575,187 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.096%, August 23, 2012 ## 27,424,000 27,410,946 50 SHORT-TERM INVESTMENTS (24.4%)* cont. Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.059% to 0.082%, July 26, 2012 ## # $2,463,000 $2,462,352 U.S. Treasury Bills with effective yields ranging from 0.070% to 0.070%, June 28, 2012 ## # 3,087,000 3,086,478 U.S. Treasury Bills with an effective yield of 0.079%, May 3, 2012 ## # 979,000 978,923 U.S. Treasury Bills with an effective yield of 0.073%, April 5, 2012 ## 500,000 499,994 U.S. Treasury Bills with an effective yield of 0.178%, May 17, 2012 10,500,000 10,497,585 Total short-term investments (cost $87,364,180) TOTAL INVESTMENTS Total investments (cost $497,665,035) Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona RUB Russian Ruble Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $358,507,614. † Non-income-producing security. 51 †† The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $113,570,394 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.0% Indonesia 0.7% Russia 2.4 United Kingdom 0.6 Argentina 1.5 Netherlands 0.6 Venezuela 1.4 Mexico 0.6 Luxembourg 0.9 Other 2.7 Ukraine 0.8 Total 100.0% Brazil 0.8 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $327,142,878) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/18/12 $1,830,963 $1,903,855 $(72,892) Brazilian Real Buy 4/18/12 319,426 337,428 (18,002) Brazilian Real Sell 4/18/12 319,426 319,571 145 British Pound Sell 4/18/12 376,486 375,383 (1,103) 52 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $327,142,878) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation Bank of America N.A. cont. Canadian Dollar Buy 4/18/12 $886,882 $890,556 $(3,674) Canadian Dollar Sell 4/18/12 886,882 897,314 10,432 Chilean Peso Buy 4/18/12 50,275 50,588 (313) Chilean Peso Sell 4/18/12 50,275 50,829 554 Euro Buy 4/18/12 1,180,533 1,180,060 473 Japanese Yen Sell 4/18/12 1,250,408 1,275,448 25,040 Mexican Peso Sell 4/18/12 115,934 116,130 196 Norwegian Krone Buy 4/18/12 297,804 295,046 2,758 Norwegian Krone Sell 4/18/12 297,804 301,856 4,052 Russian Ruble Buy 4/18/12 4,240 4,245 (5) South African Rand Sell 4/18/12 16,220 16,494 274 Swedish Krona Buy 4/18/12 204,762 210,506 (5,744) Swiss Franc Buy 4/18/12 1,434,934 1,433,067 1,867 Turkish Lira Buy 4/18/12 456,762 447,481 9,281 Turkish Lira Sell 4/18/12 456,762 461,339 4,577 Barclay’s Bank, PLC Australian Dollar Sell 4/18/12 1,764,781 1,795,113 30,332 Brazilian Real Buy 4/18/12 971,543 1,110,028 (138,485) British Pound Sell 4/18/12 2,529,845 2,521,642 (8,203) Canadian Dollar Buy 4/18/12 2,693,421 2,718,968 (25,547) Canadian Dollar Sell 4/18/12 2,693,420 2,718,577 25,157 Chilean Peso Buy 4/18/12 802,611 821,122 (18,511) Czech Koruna Sell 4/18/12 2,016,178 2,019,545 3,367 Euro Sell 4/18/12 8,548,359 8,543,188 (5,171) Hungarian Forint Buy 4/18/12 803,038 809,679 (6,641) Hungarian Forint Sell 4/18/12 803,038 800,084 (2,954) Indian Rupee Buy 4/18/12 143,894 146,719 (2,825) Indian Rupee Sell 4/18/12 143,894 145,069 1,175 Indonesian Rupiah Buy 4/18/12 787,094 788,434 (1,340) Japanese Yen Sell 4/18/12 1,584,852 1,616,430 31,578 Malaysian Ringgit Buy 4/18/12 795,285 810,434 (15,149) Mexican Peso Buy 4/18/12 449,969 446,784 3,185 New Zealand Dollar Sell 4/18/12 561,049 558,595 (2,454) Norwegian Krone Buy 4/18/12 1,152,344 1,168,682 (16,338) Polish Zloty Buy 4/18/12 797,472 797,860 (388) Singapore Dollar Sell 4/18/12 1,791,676 1,799,572 7,896 South African Rand Buy 4/18/12 765,353 796,314 (30,961) South Korean Won Buy 4/18/12 773,858 783,616 (9,758) Swedish Krona Buy 4/18/12 4,407,138 4,391,930 15,208 Swiss Franc Sell 4/18/12 1,254,778 1,250,331 (4,447) Taiwan Dollar Sell 4/18/12 785,281 787,645 2,364 Turkish Lira Buy 4/18/12 1,108,784 1,121,236 (12,452) 53 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $327,142,878) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation Citibank, N.A. Australian Dollar Buy 4/18/12 $6,801,325 $7,071,435 $(270,110) Brazilian Real Buy 4/18/12 813,550 814,118 (568) Brazilian Real Sell 4/18/12 813,550 812,761 (789) British Pound Sell 4/18/12 4,333,748 4,307,000 (26,748) Canadian Dollar Buy 4/18/12 594,830 597,131 (2,301) Canadian Dollar Sell 4/18/12 594,830 601,903 7,073 Chilean Peso Buy 4/18/12 198,407 200,343 (1,936) Chilean Peso Sell 4/18/12 198,407 199,540 1,133 Czech Koruna Sell 4/18/12 1,224,670 1,218,906 (5,764) Euro Buy 4/18/12 385,864 367,075 18,789 Japanese Yen Sell 4/18/12 4,803,713 4,899,368 95,655 Mexican Peso Sell 4/18/12 347,616 344,648 (2,968) New Zealand Dollar Buy 4/18/12 9,161 9,275 (114) New Zealand Dollar Sell 4/18/12 9,161 9,096 (65) Norwegian Krone Buy 4/18/12 370,461 375,719 (5,258) Polish Zloty Buy 4/18/12 429,647 440,447 (10,800) Singapore Dollar Sell 4/18/12 988,437 992,967 4,530 South African Rand Buy 4/18/12 476,741 505,332 (28,591) South Korean Won Buy 4/18/12 788,352 798,471 (10,119) Swedish Krona Buy 4/18/12 2,542,556 2,517,598 24,958 Swiss Franc Buy 4/18/12 1,279,818 1,275,649 4,169 Taiwan Dollar Sell 4/18/12 784,847 787,205 2,358 Turkish Lira Buy 4/18/12 711,444 733,375 (21,931) Credit Suisse AG Australian Dollar Buy 4/18/12 4,170,699 4,363,988 (193,289) Brazilian Real Buy 4/18/12 1,816,211 1,914,154 (97,943) Brazilian Real Sell 4/18/12 1,816,211 1,840,349 24,138 British Pound Sell 4/18/12 2,425,888 2,401,209 (24,679) Canadian Dollar Sell 4/18/12 910,686 934,409 23,723 Chilean Peso Buy 4/18/12 778,981 786,258 (7,277) Czech Koruna Sell 4/18/12 1,632,061 1,618,935 (13,126) Euro Sell 4/18/12 3,365,005 3,363,442 (1,563) Hungarian Forint Buy 4/18/12 824,610 830,781 (6,171) Hungarian Forint Sell 4/18/12 824,611 798,723 (25,888) Indian Rupee Buy 4/18/12 138,320 140,867 (2,547) Indian Rupee Sell 4/18/12 138,320 139,422 1,102 Japanese Yen Sell 4/18/12 916,521 935,876 19,355 Mexican Peso Sell 4/18/12 286,690 303,262 16,572 New Zealand Dollar Sell 4/18/12 750,410 760,396 9,986 Norwegian Krone Sell 4/18/12 1,549,340 1,528,764 (20,576) Polish Zloty Buy 4/18/12 775,601 773,009 2,592 Singapore Dollar Sell 4/18/12 988,755 992,668 3,913 South African Rand Buy 4/18/12 451,948 479,586 (27,638) South Korean Won Buy 4/18/12 787,180 807,310 (20,130) 54 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $327,142,878) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation Credit Suisse AG cont. Swedish Krona Buy 4/18/12 $5,419,105 $5,382,168 $36,937 Swiss Franc Sell 4/18/12 3,537,754 3,525,100 (12,654) Taiwan Dollar Buy 4/18/12 1,619,812 1,623,929 (4,117) Taiwan Dollar Sell 4/18/12 1,619,812 1,622,075 2,263 Turkish Lira Buy 4/18/12 1,132,597 1,156,123 (23,526) Deutsche Bank AG Australian Dollar Buy 4/18/12 2,663,820 2,765,928 (102,108) Brazilian Real Buy 4/18/12 447,120 525,264 (78,144) British Pound Sell 4/18/12 785,759 783,250 (2,509) Canadian Dollar Buy 4/18/12 2,029,136 2,052,597 (23,461) Chilean Peso Buy 4/18/12 202,808 204,050 (1,242) Chilean Peso Sell 4/18/12 202,808 203,058 250 Czech Koruna Sell 4/18/12 1,626,714 1,617,731 (8,983) Euro Sell 4/18/12 2,427,621 2,435,347 7,726 Mexican Peso Sell 4/18/12 1 53 52 New Zealand Dollar Buy 4/18/12 30,183 30,569 (386) New Zealand Dollar Sell 4/18/12 30,183 29,967 (216) Norwegian Krone Buy 4/18/12 89,592 90,836 (1,244) Norwegian Krone Sell 4/18/12 89,592 88,770 (822) Polish Zloty Buy 4/18/12 790,824 781,641 9,183 Singapore Dollar Sell 4/18/12 988,755 993,128 4,373 South African Rand Buy 4/18/12 773,821 806,086 (32,265) South Korean Won Buy 4/18/12 792,519 802,118 (9,599) Swedish Krona Sell 4/18/12 2,591,726 2,564,559 (27,167) Swiss Franc Buy 4/18/12 621,461 619,341 2,120 Turkish Lira Buy 4/18/12 985,412 993,687 (8,275) Goldman Sachs International Australian Dollar Buy 4/18/12 1,682,054 1,843,253 (161,199) British Pound Sell 4/18/12 1,557,763 1,552,800 (4,963) Canadian Dollar Buy 4/18/12 3,337,561 3,349,886 (12,325) Canadian Dollar Sell 4/18/12 3,337,560 3,377,167 39,607 Chilean Peso Buy 4/18/12 396,260 397,868 (1,608) Czech Koruna Sell 4/18/12 1,620,946 1,605,288 (15,658) Euro Sell 4/18/12 3,417,290 3,416,022 (1,268) Japanese Yen Sell 4/18/12 1,872,994 1,910,337 37,343 Norwegian Krone Buy 4/18/12 1,101,660 1,116,659 (14,999) Singapore Dollar Sell 4/18/12 790,988 794,855 3,867 South African Rand Buy 4/18/12 716,614 733,393 (16,779) South Korean Won Buy 4/18/12 785,939 796,040 (10,101) Swedish Krona Buy 4/18/12 1,629,623 1,612,879 16,744 Swiss Franc Buy 4/18/12 63,265 63,156 109 Taiwan Dollar Sell 4/18/12 784,058 787,806 3,748 Turkish Lira Buy 4/18/12 1,282,578 1,296,088 (13,510) 55 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $327,142,878) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 $1,284,666 $1,333,375 $(48,709) British Pound Sell 4/18/12 1,920,247 1,914,519 (5,728) Canadian Dollar Buy 4/18/12 43,698 43,866 (168) Canadian Dollar Sell 4/18/12 43,698 44,170 472 Czech Koruna Sell 4/18/12 1,620,957 1,605,315 (15,642) Euro Sell 4/18/12 2,835,093 2,831,620 (3,473) Indian Rupee Sell 4/18/12 11,034 12,635 1,601 Japanese Yen Sell 4/18/12 3,026,290 3,000,486 (25,804) New Zealand Dollar Buy 4/18/12 12,597 12,751 (154) New Zealand Dollar Sell 4/18/12 12,597 12,506 (91) Norwegian Krone Sell 4/18/12 1,007,241 1,021,628 14,387 Singapore Dollar Sell 4/18/12 988,755 992,970 4,215 South Korean Won Buy 4/18/12 785,704 792,548 (6,844) Swedish Krona Buy 4/18/12 21,496 21,275 221 Swedish Krona Sell 4/18/12 21,496 21,089 (407) Swiss Franc Buy 4/18/12 918,509 915,516 2,993 Turkish Lira Buy 4/18/12 770,139 776,070 (5,931) JPMorgan Chase Bank NA Australian Dollar Buy 4/18/12 2,152,048 2,332,642 (180,594) Brazilian Real Buy 4/18/12 340,171 446,526 (106,355) British Pound Sell 4/18/12 5,128,143 5,095,916 (32,227) Canadian Dollar Buy 4/18/12 212,275 214,843 (2,568) Canadian Dollar Sell 4/18/12 212,275 213,095 820 Chilean Peso Buy 4/18/12 62,078 62,349 (271) Chilean Peso Sell 4/18/12 62,078 62,632 554 Czech Koruna Sell 4/18/12 2,035,143 2,021,050 (14,093) Euro Sell 4/18/12 6,893,799 6,901,607 7,808 Japanese Yen Sell 4/18/12 2,814,274 2,925,707 111,433 Mexican Peso Sell 4/18/12 1,121,107 1,127,458 6,351 New Zealand Dollar Buy 4/18/12 30,510 30,903 (393) New Zealand Dollar Sell 4/18/12 30,510 30,292 (218) Norwegian Krone Buy 4/18/12 3,087,079 3,134,219 (47,140) Polish Zloty Buy 4/18/12 809,868 821,273 (11,405) Russian Ruble Sell 4/18/12 343,866 343,593 (273) Singapore Dollar Sell 4/18/12 2,582,665 2,594,087 11,422 South African Rand Buy 4/18/12 1,083,128 1,089,637 (6,509) South Korean Won Buy 4/18/12 789,005 798,562 (9,557) Swedish Krona Sell 4/18/12 1 4,466 4,465 Swiss Franc Sell 4/18/12 3,742,618 3,729,622 (12,996) Taiwan Dollar Sell 4/18/12 790,109 792,874 2,765 Turkish Lira Buy 4/18/12 1,114,933 1,122,966 (8,033) Turkish Lira Sell 4/18/12 1,114,933 1,103,317 (11,616) 56 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $327,142,878) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation The Royal Bank of Scotland PLC Australian Dollar Buy 4/18/12 $4,760,441 $4,943,515 $(183,074) Brazilian Real Buy 4/18/12 104,328 198,816 (94,488) British Pound Sell 4/18/12 1,613,100 1,590,911 (22,189) Canadian Dollar Sell 4/18/12 1,430,197 1,418,440 (11,757) Chilean Peso Buy 4/18/12 25,668 25,711 (43) Chilean Peso Sell 4/18/12 25,668 25,944 276 Czech Koruna Sell 4/18/12 2,028,133 2,019,838 (8,295) Euro Sell 4/18/12 9,137,225 9,142,485 5,260 Hungarian Forint Buy 4/18/12 803,039 807,603 (4,564) Hungarian Forint Sell 4/18/12 803,038 798,251 (4,787) Indian Rupee Buy 4/18/12 68,695 69,328 (633) Indian Rupee Sell 4/18/12 68,695 69,946 1,251 Japanese Yen Sell 4/18/12 91,131 149,754 58,623 Mexican Peso Sell 4/18/12 516,733 552,078 35,345 New Zealand Dollar Buy 4/18/12 30,265 30,670 (405) New Zealand Dollar Sell 4/18/12 30,265 30,048 (217) Norwegian Krone Sell 4/18/12 151,420 90,457 (60,963) Polish Zloty Buy 4/18/12 809,162 817,656 (8,494) Singapore Dollar Sell 4/18/12 1,593,671 1,600,617 6,946 South African Rand Buy 4/18/12 137,074 190,688 (53,614) South Korean Won Buy 4/18/12 790,437 791,724 (1,287) Swedish Krona Buy 4/18/12 3,903,246 3,860,370 42,876 Swiss Franc Sell 4/18/12 1,790,150 1,784,673 (5,477) Taiwan Dollar Buy 4/18/12 59,568 57,877 1,691 Turkish Lira Buy 4/18/12 1,063,169 1,059,166 4,003 State Street Bank and Trust Company Australian Dollar Buy 4/18/12 1,991,661 2,165,337 (173,676) Brazilian Real Buy 4/18/12 553,795 697,029 (143,234) British Pound Buy 4/18/12 699,074 702,069 (2,995) Canadian Dollar Buy 4/18/12 61,337 50,571 10,766 Chilean Peso Buy 4/18/12 789,496 795,165 (5,669) Czech Koruna Sell 4/18/12 2,436,675 2,422,527 (14,148) Euro Sell 4/18/12 3,998,820 3,995,754 (3,066) Hungarian Forint Buy 4/18/12 704,829 716,184 (11,355) Japanese Yen Sell 4/18/12 2,960,438 3,041,828 81,390 Mexican Peso Sell 4/18/12 365,583 372,938 7,355 New Zealand Dollar Buy 4/18/12 35,827 36,262 (435) New Zealand Dollar Sell 4/18/12 35,827 35,566 (261) Norwegian Krone Buy 4/18/12 677,461 724,655 (47,194) Polish Zloty Buy 4/18/12 420,783 425,621 (4,838) Singapore Dollar Sell 4/18/12 989,949 994,208 4,259 South African Rand Buy 4/18/12 1,539,083 1,575,553 (36,470) South Korean Won Buy 4/18/12 770,446 793,706 (23,260) Swedish Krona Buy 4/18/12 5,887,513 5,827,867 59,646 57 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $327,142,878) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation State Street Bank and Trust Company cont. Swiss Franc Sell 4/18/12 $1,250,568 $1,245,943 $(4,625) Taiwan Dollar Buy 4/18/12 2,423,672 2,425,104 (1,432) Taiwan Dollar Sell 4/18/12 2,423,671 2,427,981 4,310 Turkish Lira Buy 4/18/12 747,611 786,408 (38,797) UBS AG Australian Dollar Buy 4/18/12 1,973,047 2,051,253 (78,206) Brazilian Real Buy 4/18/12 2 98,591 (98,589) British Pound Sell 4/18/12 2,944,076 2,867,384 (76,692) Canadian Dollar Buy 4/18/12 2,674,679 2,705,649 (30,970) Czech Koruna Sell 4/18/12 2,437,676 2,439,730 2,054 Euro Buy 4/18/12 535,648 537,945 (2,297) Hungarian Forint Buy 4/18/12 807,145 804,174 2,971 Indian Rupee Sell 4/18/12 464,938 474,065 9,127 Japanese Yen Sell 4/18/12 1,075,736 1,185,670 109,934 Mexican Peso Buy 4/18/12 2,415,390 2,386,228 29,162 Mexican Peso Sell 4/18/12 2,415,389 2,431,700 16,311 New Zealand Dollar Buy 4/18/12 29,365 29,711 (346) New Zealand Dollar Sell 4/18/12 29,365 29,155 (210) Norwegian Krone Buy 4/18/12 679,497 755,270 (75,773) Polish Zloty Buy 4/18/12 809,836 811,972 (2,136) Singapore Dollar Sell 4/18/12 989,949 994,724 4,775 South African Rand Buy 4/18/12 778,673 785,606 (6,933) South Korean Won Buy 4/18/12 768,313 788,404 (20,091) Swedish Krona Buy 4/18/12 5,931,049 5,870,290 60,759 Swiss Franc Sell 4/18/12 4,215,390 4,201,193 (14,197) Taiwan Dollar Buy 4/18/12 16,752 15,489 1,263 Turkish Lira Buy 4/18/12 461,681 494,504 (32,823) Westpac Banking Corporation Australian Dollar Buy 4/18/12 895,213 1,030,590 (135,377) British Pound Buy 4/18/12 584,241 582,350 1,891 Canadian Dollar Buy 4/18/12 2,851,674 2,868,117 (16,443) Canadian Dollar Sell 4/18/12 2,851,675 2,839,170 (12,505) Euro Sell 4/18/12 1,641,489 1,640,757 (732) Japanese Yen Sell 4/18/12 1,102,865 1,166,379 63,514 Mexican Peso Sell 4/18/12 1,600,368 1,617,745 17,377 New Zealand Dollar Buy 4/18/12 38,690 39,164 (474) New Zealand Dollar Sell 4/18/12 38,690 38,413 (277) Norwegian Krone Buy 4/18/12 146,963 153,742 (6,779) Swedish Krona Buy 4/18/12 1,847,376 1,827,452 19,924 Swiss Franc Buy 4/18/12 32,685 32,475 210 Swiss Franc Sell 4/18/12 32,685 32,565 (120) Total 58 FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 3 $360,733 Jun-12 $(849) Canadian Government Bond 10 yr (Long) 29 3,815,399 Jun-12 (6,818) Euro-Bobl 5 yr (Short) 5 827,627 Jun-12 (1,284) Euro-Bund 10 yr (Long) 11 2,031,745 Jun-12 6,418 Euro-Schatz 2 yr (Long) 18 2,648,768 Jun-12 60 Euro-Swiss Franc 3 Month (Short) 38 10,512,407 Jun-12 (103,604) Euro-Swiss Franc 3 Month (Short) 38 10,511,355 Dec-12 (139,445) Japanese Government Bond 10 yr (Short) 13 22,304,337 Jun-12 31,342 Japanese Government Bond 10 yr Mini (Long) 4 686,046 Jun-12 (1,179) U.K. Gilt 10 yr (Short) 4 732,635 Jun-12 (363) Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $28,777,407) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $1,212,000 Jun-12/2.183 $9,526 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 11,059,894 Aug-16/4.28 1,174,782 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 26,715,351 Aug-16/4.35 2,945,741 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 11,059,894 Aug-16/4.28 501,478 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 128,682 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 5,475,900 Aug-12/2.73 214,765 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 2,544 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 9,526 59 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $28,777,407) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. $547,769 Jun-16/4.39 $40,224 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.67 847,085 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 7,865,832 Aug-16/4.68 1,020,898 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,621,944 Jul-16/4.80 360,155 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 5,475,900 Aug-12/2.73 58,209 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,860 Jul-16/4.67 241,193 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 7,865,832 Aug-16/4.68 288,007 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,621,944 Jul-16/4.80 89,768 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 547,769 Jun-16/4.89 8,847 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 2,544 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 11,294 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 128,682 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,137,000 Jul-12/2.6075 310,091 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 10,072,118 May-16/4.11 645,099 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 556,661 Jun-16/4.12 35,808 60 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $28,777,407) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. $1,659,222 Jun-16/4.61 $133,606 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 24,507,428 May-16/4.705 2,085,313 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 3,945,779 Jun-16/4.86 559,614 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 1,659,222 Jun-16/4.61 30,999 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 24,507,428 May-16/4.705 421,969 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 10,072,118 May-16/5.11 146,710 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 556,661 Jun-16/5.12 8,112 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 3,945,779 Jun-16/5.86 77,475 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 11,294 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 5,156,000 May-12/2.324 53,622 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 5,156,000 Jun-12/2.346 71,256 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 5,156,000 Jul-12/2.372 86,518 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 5,156,000 Aug-12/2.394 98,789 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 5,156,000 Sep-12/2.419 110,029 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 128,682 61 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $28,777,407) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. $5,156,000 Oct-12/2.443 $120,444 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 13,017,000 Aug-12/2.4475 289,889 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,137,000 Jul-12/2.6075 310,091 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 26,365,900 Aug-12/2.855 1,268,463 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 26,365,900 Aug-12/2.855 216,728 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 2,544 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 11,294 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 9,526 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 128,682 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.498 184,291 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,187,746 May-16/4.60 823,852 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 18,914,561 May-16/4.765 1,648,196 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,187,746 May-16/4.60 187,179 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 18,914,561 May-16/4.765 318,937 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 2,544 62 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $28,777,407) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $1,237,000 Jul-12/2.1714 $11,294 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 9,526 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 1,444,000 Nov-12/2.32 26,728 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 1,444,000 Nov-12/2.335 27,826 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 1,444,000 Dec-12/2.345 28,851 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 1,444,000 Dec-12/2.355 29,847 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 1,444,000 Jan-13/2.3625 30,425 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 128,682 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.498 184,291 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 1,979,000 Apr-12/2.60 54,977 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 10,137,000 Jul-12/2.61875 316,781 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,439,000 Jul-12/2.6825 51,646 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 526,562 Sep-16/3.49 32,678 63 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $28,777,407) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. $10,238,704 May-16/4.36 $741,876 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 526,562 Sep-16/3.49 36,206 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 10,238,704 May-16/4.86 166,840 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,830,000 Apr-12/2.111 2,544 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,237,000 Jul-12/2.1714 11,294 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,212,000 Jun-12/2.183 9,526 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 9,756,000 Apr-12/2.4275 128,682 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 14,963,000 Sep-15/4.04 1,480,903 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.375 1,308,788 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.46 1,376,396 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 544,291 Jun-16/4.575 43,496 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,572,614 Jul-16/4.74 879,173 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,686,784 Jul-16/4.79 504,787 64 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $28,777,407) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. $6,409,500 Apr-12/4.8675 $1,506,681 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 25,011,500 May-12/5.51 7,270,843 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 14,963,000 Sep-15/4.04 612,600 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.375 349,692 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,571,800 Aug-15/4.46 327,354 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 544,291 Jun-16/4.575 10,165 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,572,614 Jul-16/4.74 231,257 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,686,784 Jul-16/4.79 126,645 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 6,409,500 Apr-12/4.8675 6 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 25,011,500 May-12/5.51 25 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $37,976,680) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2042 $37,000,000 4/12/12 $37,994,375 Total 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $142,217,000 $— 3/23/14 0.643% 3 month USD- LIBOR-BBA $(178,390) 37,918,000 — 3/23/17 1.4045% 3 month USD- LIBOR-BBA (259,115) 24,818,000 — 3/23/22 3 month USD- LIBOR-BBA 2.388% 239,050 2,105,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 22,019 6,550,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA 27,082 CAD 2,668,000 — 3/12/14 1.385% 3 month CAD- BA-CDOR 376 CAD 10,348,000 — 3/12/17 1.756% 3 month CAD- BA-CDOR 45,925 CAD 1,142,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 14,041 Barclay’s Bank, PLC $27,505,000 (68,763) 3/23/14 0.52% 3 month USD- LIBOR-BBA (35,674) 1,575,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 5,072 2,244,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 25,986 7,014,000 — 3/14/14 3 month USD- LIBOR-BBA 0.57% (643) 500,000 — 3/14/17 3 month USD- LIBOR-BBA 1.136% (2,480) 1,066,000 — 3/14/42 3 month USD- LIBOR-BBA 2.84% (40,356) 1,280,000 — 3/14/22 3 month USD- LIBOR-BBA 2.08% (21,624) 5,471,000 — 3/14/17 3 month USD- LIBOR-BBA 1.133% (27,912) 6,377,000 — 3/14/22 2.078% 3 month USD- LIBOR-BBA 108,903 587,000 — 3/14/42 2.834% 3 month USD- LIBOR-BBA 22,937 2,553,000 — 3/14/22 3 month USD- LIBOR-BBA 2.0975% (39,026) 7,983,000 — 3/15/22 3 month USD- LIBOR-BBA 2.145% (95,719) 5,322,000 — 3/15/14 3 month USD- LIBOR-BBA 0.595% 1,973 21,101,000 — 3/15/22 3 month USD- LIBOR-BBA 2.18551% (174,554) 193,726,000 — 3/15/14 3 month USD- LIBOR-BBA 0.5965% 77,770 66 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $10,173,000 $— 3/15/17 3 month USD- LIBOR-BBA 1.1815% $(36,506) 3,551,000 — 3/15/42 3 month USD- LIBOR-BBA 2.8737% (123,065) 77,163,000 — 3/15/22 3 month USD- LIBOR-BBA 2.1255% (1,063,227) 2,291,000 — 3/19/14 3 month USD- LIBOR-BBA 0.624% 2,101 693,000 — 3/19/17 3 month USD- LIBOR-BBA 1.324% 2,149 3,276,000 — 3/19/22 2.33% 3 month USD- LIBOR-BBA (15,023) 160,000 — 3/19/42 3.083% 3 month USD- LIBOR-BBA (1,188) 190,000 — 3/19/19 3 month USD- LIBOR-BBA 1.835% 868 3,759,000 — 3/20/14 3 month USD- LIBOR-BBA 0.6362% 4,347 4,260,000 — 3/20/17 1.37% 3 month USD- LIBOR-BBA (22,666) 11,221,000 — 3/20/22 3 month USD- LIBOR-BBA 2.3975% 120,342 8,799,000 — 3/20/14 3 month USD- LIBOR-BBA 0.642% 11,160 2,854,000 — 3/20/17 3 month USD- LIBOR-BBA 1.386% 17,397 12,626,000 — 3/20/22 2.405% 3 month USD- LIBOR-BBA (144,151) 599,000 — 3/20/42 3.151% 3 month USD- LIBOR-BBA (12,648) 1,088,000 — 3/22/22 2.4425% 3 month USD- LIBOR-BBA (16,014) 7,551,000 — 3/22/14 0.66125% 3 month USD- LIBOR-BBA (12,260) 2,420,000 — 3/22/22 3 month USD- LIBOR-BBA 2.44125% 35,353 365,000 — 3/23/14 3 month USD- LIBOR-BBA 0.639% 428 549,000 — 3/26/14 0.6275% 3 month USD- LIBOR-BBA (504) 7,065,000 — 3/26/14 0.62625% 3 month USD- LIBOR-BBA (6,274) 1,405,000 — 3/26/22 2.355% 3 month USD- LIBOR-BBA (8,779) 3,274,000 — 4/02/22 2.2325% 3 month USD- LIBOR-BBA 18,138 8,293,000 — 4/03/22 3 month USD- LIBOR-BBA 2.30% 5,059 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. AUD 5,514,000 $— 3/20/17 6 month AUD- BBR-BBSW 4.52% $33,308 AUD 4,041,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (17,422) AUD 5,702,000 — 3/20/14 4.205% 3 month AUD- BBR-BBSW (23,138) AUD 2,342,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (10,097) AUD 14,898,000 — 3/20/17 4.52% 6 month AUD- BBR-BBSW (89,993) AUD 5,350,000 — 3/16/17 6 month AUD- BBR-BBSW 4.71% 79,581 AUD 2,209,000 — 3/16/22 6 month AUD- BBR-BBSW 5.0175% 45,502 EUR 15,485,000 — 3/23/14 6 month EUR- EURIBOR- REUTERS 1.105% 8,982 EUR 15,486,000 — 3/23/17 1.66% 6 month EUR- EURIBOR- REUTERS (80,276) EUR 6,022,000 — 3/23/22 2.375% 6 month EUR- EURIBOR- REUTERS (58,751) EUR 1,032,000 — 3/23/42 6 month EUR- EURIBOR- REUTERS 2.635% 22,163 EUR 6,106,000 — 3/28/14 1.097% 6 month EUR- EURIBOR- REUTERS (3,249) EUR 1,792,000 — 3/28/22 6 month EUR- EURIBOR- REUTERS 2.375% 17,029 EUR 6,709,000 — 3/28/17 6 month EUR- EURIBOR- REUTERS 1.643% 26,525 EUR 508,000 — 3/28/42 2.627% 6 month EUR- EURIBOR- REUTERS (9,700) GBP 3,460,000 — 1/23/22 2.4275% 6 month GBP- LIBOR-BBA (6,519) GBP 902,000 — 2/17/17 6 month GBP- LIBOR-BBA 1.6575% 4,778 GBP 463,000 — 2/17/22 6 month GBP- LIBOR-BBA 2.48% 3,883 GBP 6,110,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (541,598) GBP 2,735,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (361,756) 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. GBP 9,240,000 E $— 2/3/31 6 month GBP- LIBOR-BBA 4.86% $857,352 GBP 10,640,000 — 3/20/14 6 month GBP- LIBOR-BBA 1.2925% 20,077 GBP 820,000 — 3/20/42 6 month GBP- LIBOR-BBA 3.3325% 26,791 GBP 3,356,000 — 3/26/17 6 month GBP- LIBOR-BBA 1.7005% 23,874 GBP 10,845,000 — 3/26/14 1.2825% 6 month GBP- LIBOR-BBA (17,156) JPY 1,310,457,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 3,921 JPY 655,228,500 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% (2,701) JPY 1,310,457,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% (26,074) JPY 5,127,900,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (4,814) JPY 2,070,900,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA 8,653 JPY 3,997,900,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (3,171) JPY 532,800,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (1,985) JPY 373,000,000 — 3/30/22 6 month JPY- LIBOR-BBA 1.04375% 3,915 JPY 206,000,000 — 3/30/42 6 month JPY- LIBOR-BBA 1.9175% 6,612 Citibank, N.A. $893,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (10,002) 2,244,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 25,986 15,812,000 — 3/23/14 3 month USD- LIBOR-BBA 0.646% 20,793 8,099,000 — 3/23/17 1.4259% 3 month USD- LIBOR-BBA (63,807) 8,976,000 — 3/23/22 2.4285% 3 month USD- LIBOR-BBA (119,840) 5,000 — 3/23/42 3 month USD- LIBOR-BBA 3.1348% 88 231,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 290 30,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (216) 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $119,000 $— 3/23/22 2.407% 3 month USD- LIBOR-BBA $(1,354) 3,274,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA 12,289 Credit Suisse International 2,244,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 25,986 1,119,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 3,032 115,578,000 — 3/19/14 3 month USD- LIBOR-BBA 0.651% 168,277 10,124,000 — 3/19/17 3 month USD- LIBOR-BBA 1.377% 57,585 23,452,000 — 3/19/42 3 month USD- LIBOR-BBA 3.1405% 447,131 20,180,000 — 3/19/22 2.388% 3 month USD- LIBOR-BBA (200,084) 1,980,000 — 3/19/42 3.075% 3 month USD- LIBOR-BBA (11,512) 6,556,000 — 3/19/22 2.35125% 3 month USD- LIBOR-BBA (42,828) 37,579,000 — 3/20/14 3 month USD- LIBOR-BBA 0.64% 46,135 15,594,000 — 3/20/17 1.38625% 3 month USD- LIBOR-BBA (95,212) 4,882,000 — 3/20/22 2.406% 3 month USD- LIBOR-BBA (56,179) 2,417,000 — 3/20/42 3 month USD- LIBOR-BBA 3.14% 45,637 6,556,000 — 3/20/22 2.383% 3 month USD- LIBOR-BBA (61,628) 6,054,000 — 3/22/14 3 month USD- LIBOR-BBA 0.65125% 8,603 3,545,000 — 3/22/17 3 month USD- LIBOR-BBA 1.4425% 30,979 2,929,000 — 3/22/22 3 month USD- LIBOR-BBA 2.4425% 43,112 238,000 — 3/22/42 3.17% 3 month USD- LIBOR-BBA (5,903) 2,517,000 — 3/22/22 2.47125% 3 month USD- LIBOR-BBA (43,685) 7,551,000 — 3/22/14 3 month USD- LIBOR-BBA 0.6675% 13,178 5,483,000 — 3/27/22 2.311% 3 month USD- LIBOR-BBA (12,014) 47,304,000 — 3/28/14 0.6075% 3 month USD- LIBOR-BBA (23,563) 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $5,820,000 $— 3/28/22 3 month USD- LIBOR-BBA 2.358% $37,562 8,120,000 — 3/28/17 3 month USD- LIBOR-BBA 1.356% 33,783 1,810,000 — 3/28/42 3.085% 3 month USD- LIBOR-BBA (12,950) CAD 1,876,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 23,066 CAD 3,361,000 — 3/12/17 3 month CAD- BA-CDOR 1.756% (14,916) CAD 4,131,000 — 3/20/17 2.04125% 3 month CAD- BA-CDOR (37,156) CAD 2,822,000 — 3/21/22 3 month CAD- BA-CDOR 2.695% 34,708 CHF 38,240,000 — 3/14/14 6 month CHF- LIBOR-BBA 0.17% (18,905) CHF 8,121,000 — 3/14/17 6 month CHF- LIBOR-BBA 0.43% (23,407) CHF 10,627,000 — 3/19/14 0.2575% 6 month CHF- LIBOR-BBA (14,864) CHF 5,263,000 — 3/19/17 0.5525% 6 month CHF- LIBOR-BBA (19,760) CHF 4,393,000 — 3/19/22 6 month CHF- LIBOR-BBA 1.1675% 22,784 CHF 18,631,000 — 3/22/14 6 month CHF- LIBOR-BBA 0.2275% 12,777 CHF 1,080,000 — 3/22/22 1.2275% 6 month CHF- LIBOR-BBA (12,592) CHF 927,000 — 3/22/17 6 month CHF- LIBOR-BBA 0.58% 4,814 CHF 5,140,000 — 3/27/22 6 month CHF- LIBOR-BBA 1.1275% (783) CHF 2,588,000 — 3/29/22 6 month CHF- LIBOR-BBA 1.15% 7,047 GBP 6,112,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 478,583 GBP 1,842,000 — 3/21/22 2.60% 6 month GBP- LIBOR-BBA (42,024) MXN 33,670,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 90,835 SEK 12,630,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 55,379 SEK 12,630,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 33,978 SEK 12,630,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (41,564) SEK 6,484,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE 7,139 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. SEK 8,432,000 $— 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE $10,122 SEK 14,420,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 7,372 SEK 1,470,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 1,713 SEK 21,185,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (43,407) SEK 17,135,000 — 3/13/22 2.43% 3 month SEK- STIBOR-SIDE 45,159 SEK 30,084,000 — 3/22/14 3 month SEK- STIBOR-SIDE 2.03% (9,016) SEK 11,325,000 — 3/22/17 2.33% 3 month SEK- STIBOR-SIDE 169 SEK 13,132,000 — 3/22/22 2.72% 3 month SEK- STIBOR-SIDE (15,497) Deutsche Bank AG $452,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (5,356) 2,244,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 25,986 1,823,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 32,741 9,227,000 — 3/01/14 0.5815% 3 month USD- LIBOR-BBA (1,234) 416,839,000 — 3/05/14 0.567% 3 month USD- LIBOR-BBA 57,222 79,995,000 — 3/05/17 1.1673% 3 month USD- LIBOR-BBA 301,319 6,507,000 — 3/05/22 2.133% 3 month USD- LIBOR-BBA 80,422 5,993,000 — 3/05/42 2.856% 3 month USD- LIBOR-BBA 224,960 1,790,000 — 3/06/22 2.064% 3 month USD- LIBOR-BBA 33,527 3,234,000 — 3/06/17 3 month USD- LIBOR-BBA 1.09% (24,438) 4,485,000 — 3/06/42 2.807% 3 month USD- LIBOR-BBA 213,146 3,450,000 — 3/07/17 3 month USD- LIBOR-BBA 1.106% (23,537) 1,854,000 — 3/07/22 2.061% 3 month USD- LIBOR-BBA 35,310 4,765,000 — 3/07/42 2.79% 3 month USD- LIBOR-BBA 243,156 11,037,700 — 3/12/22 3 month USD- LIBOR-BBA 2.092% (184,097) 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $13,617,000 $— 3/19/22 2.335% 3 month USD- LIBOR-BBA $(68,729) 659,000 — 3/26/22 2.34% 3 month USD- LIBOR-BBA (3,207) 2,438,000 — 4/03/17 3 month USD- LIBOR-BBA 1.291% 1,609 EUR 23,640,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (3,105,488) MXN 33,670,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 101,295 Goldman Sachs International $7,744,000 (215,089) 3/26/22 2.075% 3 month USD- LIBOR-BBA (64,463) 2,244,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 25,986 1,823,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 32,741 16,594,900 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% (9,335) 4,472,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 2,123 24,860,000 — 3/20/14 3 month USD- LIBOR-BBA 0.625% 22,873 9,085,000 — 3/20/17 1.365% 3 month USD- LIBOR-BBA (46,054) 3,615,000 — 3/20/22 2.3825% 3 month USD- LIBOR-BBA (33,801) 5,246,000 — 3/20/42 3 month USD- LIBOR-BBA 3.1285% 86,864 6,556,000 — 3/21/22 3 month USD- LIBOR-BBA 2.405% 74,498 58,015,000 — 3/22/14 3 month USD- LIBOR-BBA 0.6345% 62,013 27,000,000 — 3/22/22 2.413% 3 month USD- LIBOR-BBA (324,312) 35,772,000 — 3/22/17 1.4097% 3 month USD- LIBOR-BBA (255,438) 11,394,000 — 3/22/42 3.1405% 3 month USD- LIBOR-BBA (214,588) 6,549,000 — 3/30/22 3 month USD- LIBOR-BBA 2.273125% (9,515) 6,548,000 — 4/03/22 3 month USD- LIBOR-BBA 2.245% (29,597) AUD 2,280,000 — 3/21/22 5.0175% 6 month AUD- BBR-BBSW (43,146) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CHF 11,547,000 $— 3/15/14 6 month CHF- LIBOR-BBA 0.18% $(3,288) CHF 8,036,000 — 3/15/22 1.06% 6 month CHF- LIBOR-BBA 51,072 CHF 4,286,000 — 3/26/17 6 month CHF- LIBOR-BBA 0.575% 20,366 CHF 2,570,000 — 3/29/17 6 month CHF- LIBOR-BBA 0.53% 5,545 EUR 23,000,000 — 9/29/12 1.56% 6 month EUR- EURIBOR- REUTERS (303,806) EUR 5,400,000 — 9/29/13 1.47% 6 month EUR- EURIBOR- REUTERS (99,022) EUR 20,400,000 — 9/29/15 6 month EUR- EURIBOR- REUTERS 1.775% 692,702 EUR 13,100,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 677,630 EUR 2,306,000 — 3/23/22 2.385% 6 month EUR- EURIBOR- REUTERS (25,303) EUR 3,648,000 — 3/26/17 1.6275% 6 month EUR- EURIBOR- REUTERS (10,701) GBP 5,247,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 30,801 GBP 2,735,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 28,009 GBP 4,961,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA 7,459 GBP 588,000 — 2/8/22 6 month GBP- LIBOR-BBA 2.4825% 5,677 GBP 3,804,000 — 2/8/17 1.625% 6 month GBP- LIBOR-BBA (12,018) GBP 1,188,000 — 2/8/42 6 month GBP- LIBOR-BBA 3.145% (32,541) GBP 17,495,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (8,230) GBP 19,103,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (16,621) GBP 4,763,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (302,985) GBP 4,763,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (258,721) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 360,000 $— 2/17/42 3.2075% 6 month GBP- LIBOR-BBA $1,710 GBP 7,946,600 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (14,894) GBP 8,720,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND (6,306) GBP 1,608,000 — 2/24/17 6 month GBP- LIBOR-BBA 1.565% (3,489) GBP 551,000 — 2/24/22 6 month GBP- LIBOR-BBA 2.39% (3,022) GBP 771,000 — 2/24/42 3.13125% 6 month GBP- LIBOR-BBA 22,968 GBP 8,676,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 6,369 GBP 2,042,000 — 3/2/17 6 month GBP- LIBOR-BBA 1.5475% (7,886) GBP 1,455,000 — 3/2/22 6 month GBP- LIBOR-BBA 2.3975% (7,230) GBP 182,000 — 3/2/42 6 month GBP- LIBOR-BBA 3.135% (5,297) GBP 2,473,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (269) GBP 322,000 — 3/9/42 3.11% 6 month GBP- LIBOR-BBA 12,119 GBP 406,000 — 3/14/42 6 month GBP- LIBOR-BBA 3.2575% 3,733 GBP 2,289,000 — 3/14/17 1.6925% 6 month GBP- LIBOR-BBA (16,124) GBP 16,996,000 — 3/16/14 6 month GBP- LIBOR-BBA 1.31% 41,092 GBP 3,069,000 — 3/16/17 1.79% 6 month GBP- LIBOR-BBA (44,668) GBP 1,741,000 — 3/16/22 2.67% 6 month GBP- LIBOR-BBA (58,458) GBP 1,037,000 — 3/16/42 6 month GBP- LIBOR-BBA 3.3875% 52,505 SEK 22,265,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 29,378 SEK 22,265,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (52,820) SEK 71,803,700 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (52,872) SEK 15,956,100 — 2/21/22 2.485% 3 month SEK- STIBOR-SIDE 30,181 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 21,688,000 $— 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE $26,481 SEK 8,460,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% (11,309) SEK 17,038,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (26,038) SEK 17,136,000 — 3/29/22 3 month SEK- STIBOR-SIDE 2.6325% (2,623) JPMorgan Chase Bank NA $98,000 — 3/23/22 2.39% 3 month USD- LIBOR-BBA (962) 2,418,000 — 3/23/14 3 month USD- LIBOR-BBA 0.639% 2,837 2,117,000 — 3/23/17 1.398% 3 month USD- LIBOR-BBA (13,786) 67,898,000 — 3/26/14 0.6275% 3 month USD- LIBOR-BBA (62,345) 50,812,000 — 3/26/17 3 month USD- LIBOR-BBA 1.3425% 180,765 11,541,000 — 3/26/22 2.3245% 3 month USD- LIBOR-BBA (39,746) 10,695,000 — 3/26/42 3 month USD- LIBOR-BBA 3.0525% 7,326 5,657,000 — 3/26/17 1.3575% 3 month USD- LIBOR-BBA (24,266) CAD 30,837,000 — 3/13/14 1.4025% 3 month CAD- BA-CDOR (6,044) CAD 636,000 — 3/13/22 2.43% 3 month CAD- BA-CDOR 7,038 CAD 1,595,000 — 3/13/17 3 month CAD- BA-CDOR 1.78% (5,257) CAD 3,540,000 — 3/13/17 1.8025% 3 month CAD- BA-CDOR 7,863 CAD 5,761,000 — 3/22/17 3 month CAD- BA-CDOR 1.98% 34,438 EUR 2,987,000 — 3/23/14 1 month EUR- EONIA-OIS- COMPOUND 0.506% 4,655 EUR 4,900,000 — 3/23/17 1 month EUR- EONIA-OIS- COMPOUND 1.147% 41,604 EUR 124,000 — 3/23/42 2.65% 6 month EUR- EURIBOR- REUTERS (3,189) GBP 1,645,000 — 3/7/17 6 month GBP- LIBOR-BBA 1.54% (7,536) GBP 719,000 — 3/7/22 6 month GBP- LIBOR-BBA 2.354% (8,477) 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. JPY 853,120,000 $— 2/20/22 6 month JPY- LIBOR-BBA 0.965% $(50,516) JPY 3,554,300,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (3,337) JPY 723,200,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA 4,605 $2,244,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 25,986 CAD 3,470,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 32,820 JPY 2,402,400,000 — 2/19/15 6 month JPY- LIBOR-BBA 0.705% 290,070 JPY 511,900,000 — 2/19/20 6 month JPY- LIBOR-BBA 1.3975% 298,158 JPY 358,600,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 92,889 JPY 482,100,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA 26,735 MXN 19,054,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (43,065) MXN 24,639,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (55,278) MXN 4,810,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 15,500 MXN 24,320,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 722 MXN 66,197,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 1,966 MXN 24,320,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% 28,839 MXN 37,740,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 68,867 UBS AG CHF 28,420,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (413,709) Total E See Note 1 to the financial statements regarding extended effective dates. 77 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $638,221 $— 1/12/40 5.00% (1 month Synthetic MBX $1,192 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,048,324 — 1/12/41 5.00% (1 month Synthetic TRS 15,844 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,157,201 — 1/12/40 5.00% (1 month Synthetic MBX 2,162 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 904,023 — 1/12/41 5.00% (1 month Synthetic MBX 1,687 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,617,343 — 1/12/38 (6.50%) 1 month Synthetic MBX (7,926) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,032,546 — 1/12/38 (6.50%) 1 month Synthetic MBX (6,922) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,974,931 — 1/12/41 5.00% (1 month Synthetic MBX 5,552 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,169,160 — 1/12/40 4.00% (1 month Synthetic MBX (2,995) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 136,390 — 1/12/40 4.00% (1 month Synthetic TRS 2,672 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,320,000 — 4/7/16 (2.63%) USA Non Revised (69,947) Consumer Price Index-Urban (CPI-U) 3,025,146 — 1/12/41 4.50% (1 month Synthetic TRS 44,929 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,099,247 — 1/12/41 3.50% (1 month Synthetic MBX (7,566) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 78 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $974,137 $— 1/12/41 3.50% (1 month Synthetic MBX $(3,511) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,540,483 — 1/12/41 4.50% (1 month Synthetic TRS 22,881 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,180,090 — 1/12/41 4.50% (1 month Synthetic MBX 3,843 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,300,690 — 1/12/41 5.00% (1 month Synthetic MBX 3,932 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 2,340,009 — 1/12/41 5.00% (1 month Synthetic MBX 4,367 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,365,009 — 1/12/38 (6.50%) 1 month Synthetic MBX (5,776) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,917,430 — 1/12/40 4.00% (1 month Synthetic MBX (7,472) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 6,615,513 — 1/12/40 5.00% (1 month Synthetic TRS 110,339 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,702,040 — 1/12/38 (6.50%) 1 month Synthetic MBX (2,922) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,187,768 (16,889) 1/12/41 4.00% (1 month Synthetic TRS 2,494 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,457,004 — 1/12/40 4.50% (1 month Synthetic MBX 5,771 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,822,469 — 1/12/41 5.00% (1 month Synthetic MBX 23,931 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 79 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $898,650 $7,863 1/12/41 3.50% (1 month Synthetic MBX $3,813 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 2,799,431 — 1/12/41 5.00% (1 month Synthetic MBX 5,225 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 559,139 — 1/12/40 5.00% (1 month Synthetic MBX 1,044 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,812,721 — 1/12/40 5.00% (1 month Synthetic MBX 3,386 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,314,130 — 1/12/40 5.00% (1 month Synthetic MBX 2,455 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,819,747 — 1/12/41 5.00% (1 month Synthetic MBX 3,396 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,900,015 — 1/12/41 5.00% (1 month Synthetic MBX 7,279 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,404,713 — 1/12/41 5.00% (1 month Synthetic MBX 6,354 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 801,640 — 1/12/41 4.50% (1 month Synthetic MBX 1,413 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,560,006 — 1/12/41 5.00% (1 month Synthetic MBX 2,912 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,296,213 — 1/12/40 5.00% (1 month Synthetic TRS 21,619 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,042,959 — 1/12/38 (6.50%) 1 month Synthetic MBX (3,507) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 80 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG $2,042,959 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(3,507) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 3,040,000 — 3/1/16 2.47% USA Non Revised 9,485 Consumer Price Index-Urban (CPI-U) 2,280,000 — 3/3/16 2.45% USA Non Revised 4,854 Consumer Price Index-Urban (CPI-U) 3,479,634 — 1/12/40 5.00% (1 month Synthetic TRS 58,036 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,752,910 — 1/12/41 4.50% (1 month Synthetic TRS 26,034 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,522,652 — 1/12/41 4.50% (1 month Synthetic TRS 22,614 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 744,270 — 1/12/41 4.50% (1 month Synthetic TRS 11,054 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,403,768 — 1/12/38 (6.50%) 1 month Synthetic MBX (2,410) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 527,339 — 1/12/38 (6.50%) 1 month Synthetic MBX (905) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 12,157,888 — 1/12/41 4.00% (1 month Synthetic TRS 207,753 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,526,900 — 1/12/41 4.00% (1 month Synthetic TRS 77,356 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,908,793 — 1/12/41 4.00% (1 month Synthetic TRS 32,618 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 81 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $4,233,304 $— 1/12/41 4.00% (1 month Synthetic TRS $72,339 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,922,935 2,404 1/12/38 (6.50%) 1 month Synthetic MBX (897) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 371,317 4,583 1/12/40 (5.00%) 1 month Synthetic TRS (1,456) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 91,422 (386) 1/12/38 (6.50%) 1 month Synthetic MBX (416) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 243,623 (904) 1/12/38 (6.50%) 1 month Synthetic MBX (943) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,839,906 33,636 1/12/40 (5.00%) 1 month Synthetic TRS 6,497 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,824,236 (25,653) 1/12/41 4.50% (1 month Synthetic TRS (1,723) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,431,000 — 4/3/17 2.3225% USA Non Revised 3,440 Consumer Price Index-Urban (CPI-U) EUR 5,940,000 — 10/18/13 (1.7775%) Eurostat Eurozone (92,848) HICP excluding tobacco GBP 2,141,000 — 3/30/17 (3.0925%) GBP Non-revised (12,030) UK Retail Price Index JPMorgan Chase Bank N.A. EUR 3,178,000 — 4/2/13 (1.98%) Eurostat Eurozone (424) HICP excluding tobacco Total 82 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(18,605) $2,090,000 12/20/19 (100 bp) $378,147 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 82,442 705,000 3/20/17 500 bp (4,212) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 425,000 9/20/13 715 bp 55,449 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 400,000 9/20/13 477 bp 29,014 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 400,000 9/20/13 535 bp 33,654 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 67,777 $2,582,000 6/20/17 500 bp (6,198) Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 510,000 10/20/12 339 bp 9,761 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 83 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $94 $7 Energy — — 3,091 Health care 7,712 — — Total common stocks 94 Asset-backed securities $— $16,662,021 $— Convertible bonds and notes — 424,576 — Convertible preferred stocks — 304,317 7 Corporate bonds and notes — 107,281,709 — Foreign government bonds and notes — 26,787,034 — Mortgage-backed securities — 122,435,662 — Preferred stocks — 164,953 — Purchased options outstanding — 34,684,705 — Senior loans — 7,341,583 — U.S. Government and Agency Mortgage Obligations — 93,298,987 — U.S. Treasury Obligations — 1,438,550 — Warrants — 411 24,050 Short-term investments 4,316,212 83,036,068 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,525,230) $— Futures contracts (215,722) — — Written options — (36,680,927) — TBA sale commitments — (37,994,375) — Interest rate swap contracts — (2,502,619) — Total return swap contracts — 601,815 — Credit default contracts — 364,001 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 84 Statement of assets and liabilities 3/31/12 (Unaudited) ASSETS Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $493,348,823) $493,895,537 Affiliated issuers (identified cost $4,316,212) (Notes 1 and 6) 4,316,212 Cash 106,319 Foreign currency (cost $57,330) (Note 1) 57,357 Dividends, interest and other receivables 4,190,638 Receivable for investments sold 2,696,364 Receivable for sales of delayed delivery securities (Note 1) 38,243,450 Unrealized appreciation on forward currency contracts (Note 1) 1,437,055 Unrealized appreciation on swap contracts (Note 1) 9,783,381 Premium paid on swap contracts (Note 1) 346,289 Total assets LIABILITIES Payable for variation margin (Note 1) 10,376 Distributions payable to shareholders 1,909,634 Payable for investments purchased 8,303,796 Payable for purchases of delayed delivery securities (Note 1) 93,609,861 Payable for compensation of Manager (Note 2) 654,996 Payable for investor servicing fees (Note 2) 14,920 Payable for custodian fees (Note 2) 68,709 Payable for Trustee compensation and expenses (Note 2) 133,467 Payable for administrative services (Note 2) 1,419 Unrealized depreciation on forward currency contracts (Note 1) 3,962,285 Unrealized depreciation on swap contracts (Note 1) 11,467,768 Premium received on swap contracts (Note 1) 198,705 Written options outstanding, at value (premiums received $28,777,407) (Notes 1 and 3) 36,680,927 Collateral on certain derivative contracts, at value (Note 1) 1,438,550 TBA sale commitments, at value (proceeds receivable $37,976,680) (Note 1) 37,994,375 Other accrued expenses 115,200 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1) $513,314,425 Distributions in excess of net investment income (Note 1) (6,828,469) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (136,168,598) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (11,809,744) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($358,507,614 divided by 65,690,624 shares) $5.46 The accompanying notes are an integral part of these financial statements. 85 Statement of operations Six months ended 3/31/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $6,998) (including interest income of $17,179 from investments in affiliated issuers) (Note 6) $11,920,284 Dividends (net of foreign tax of $6,998) 11,331 Total investment income EXPENSES Compensation of Manager (Note 2) 1,309,601 Investor servicing fees (Note 2) 87,949 Custodian fees (Note 2) 56,674 Trustee compensation and expenses (Note 2) 15,191 Administrative services (Note 2) 4,381 Other 218,937 Total expenses Expense reduction (Note 2) (139) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (13,597,850) Net realized loss on swap contracts (Note 1) (27,229,167) Net realized gain on futures contracts (Note 1) 1,982,670 Net realized loss on written options (Notes 1 and 3) (1,579,881) Net realized gain on foreign currency transactions (Note 1) 3,890,765 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (6,261,504) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 51,465,786 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 86 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/12* Year ended 9/30/11 Operations: Net investment income $10,239,021 $22,867,685 Net realized gain (loss) on investments and foreign currency transactions (36,533,463) 30,365,452 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 45,204,282 (55,098,101) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (11,430,169) (30,037,712) Increase in capital share transactions from reinvestment of distributions — 1,575,240 Total increase (decrease) in net assets NET ASSETS Beginning of period 351,027,943 381,355,379 End of period (including distributions in excess of net investment income of $6,828,469 and $5,637,321, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 65,690,624 65,424,306 Shares issued in connection with reinvestment of distributions — 266,318 Shares outstanding at end of period 65,690,624 65,690,624 * Unaudited The accompanying notes are an integral part of these financial statements. 87 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 3/31/12 9/30/11 9/30/10 9/30/09 9/30/08 9/30/07 Net asset value, beginning of period Investment operations: Net investment income a .16 .35 .58 .34 .49 f .36 f Net realized and unrealized gain (loss) on investments .13 (.38) .39 .24 (1.28) .01 Total from investment operations Less distributions: From net investment income (.17) (.46) (1.08) (.54) (.49) (.36) Total distributions Increase from shares repurchased — — Net asset value, end of period Market value, end of period Total return at market value (%) b 5.51 * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .48 * .94 .94 d 1.02 d .96 f .90 f Ratio of expenses to average net assets excluding interest expense (%) c .48 * .94 .94 .98 .96 f .90 f Ratio of net investment income to average net assets (%) 2.79 * 5.97 9.82 d 7.05 d 7.29 f 5.01 f Portfolio turnover (%) e 66 * 171 88 223 159 78 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% and 0.04% of average net assets as of September 30, 2010 and September 30, 2009, respectively. e Portfolio turnover excludes TBA roll transactions. f Reflects waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund during the period. As a result of such waivers, the expenses of the fund reflect a reduction of the following amounts: Percentage of average net assets September 30, 2008 0.01% September 30, 2007 0.02 The accompanying notes are an integral part of these financial statements. 88 Notes to financial statements 3/31/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Master Intermediate Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company and is authorized to issue an unlimited number of shares. The investment objective of the fund is to seek, with equal emphasis, high current income and relative stability of net asset value, by allocating its investments among the U.S. investment grade sector, high-yield sector and international sector. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2011 through March 31, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various 89 relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. 90 Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average of approximately 449 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $247,900,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $140,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, and to gain exposure on interest rates. 91 An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $3,919,400,000 on interest rate swap contracts for the reportingperiod. Credit default contracts The fund entered into credit default contracts to hedge credit risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain orloss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $13,800,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $12,417,163 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, 92 the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,591,729 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $18,934,571. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 93 At September 30, 2011 the fund had a capital loss carryover of $93,118,382 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $7,342,291 $— $7,342,291 September 30, 2015 11,586,218 — 11,586,218 September 30, 2016 28,970,279 — 28,970,279 September 30, 2017 45,219,594 — 45,219,594 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previouslaw. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $1,974,684 of losses recognized during the period from November 1, 2010 to September 30, 2011 to its fiscal year ending September 30, 2012. The aggregate identified cost on a tax basis is $504,396,397, resulting in gross unrealized appreciation and depreciation of $14,082,176 and $20,266,824, respectively, or net unrealized depreciation of $6,184,648. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million of average net assets, 0.65% of the next $500 million of average net assets, 0.60% of the next $500 million of average net assets, 0.55% of the next $5 billion of average net assets, 0.525% of the next $5 billion of average net assets, 0.505% of the next $5 billion of average net assets, 0.49% of the next $5 billion of average net assets, 0.48% of the next $5 billion of average net assets, 0.47% of the next $5 billion of average net assets, 0.46% of the next $5 billion of average net assets, 0.45% of the next $5 billion of average net assets, 0.44% of the next $5 billion of average net assets, 0.43% of the next $8.5 billion of average net assets and 0.42% of any excess thereafter. 94 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $139 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $266, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $220,415,389 and $181,464,472, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 770,739,002 $36,194,686 beginning of the reporting period CHF 15,780,000 21,184 Options opened USD 228,772,000 $6,515,554 Options exercised USD (72,146,280) $(1,164,046) Options closed USD (297,340,033) $(12,768,787) CHF (15,780,000) (21,184) Written options outstanding at the USD 630,024,689 $28,777,407 end of the reporting period 95 Note 4: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $524,630 Payables $160,629 Foreign exchange contracts Receivables 1,437,055 Payables 3,962,285 Investments, receivables, net assets— unrealized Payables, net assets— appreciation/ unrealized appreciation/ Equity contracts (depreciation) 24,461* (depreciation) — Investments, receivables, net assets— unrealized Payables, net assets— appreciation/ unrealized appreciation/ Interest rate contracts (depreciation) 44,327,565* (depreciation) 48,440,313* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(295,919) $(295,919) Foreign exchange contracts — — 3,977,948 — $3,977,948 Interest rate contracts (9,088,413) 1,982,670 — (26,933,251) $(34,038,994) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants* Futures contracts Swaps Total Credit contracts $— $— $— $— $749,280 $749,280 Foreign exchange contracts — — — (6,241,402) — $(6,241,402) Equity contracts — 8,342 — — — $8,342 Interest rate contracts (5,803,928) — (449,347) — 36,463,637 $30,210,362 Total * For the reporting period, the transaction volume for warrants was minimal. 96 Note 5: Shares repurchased In September 2011, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $17,179 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $103,945,990 and $166,620,810, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. 97 Shareholder meeting results (Unaudited) January 26, 2012 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 55,803,089 2,625,353 Barbara M. Baumann 55,877,078 2,551,364 Jameson A. Baxter 55,884,677 2,543,765 Charles B. Curtis 55,829,318 2,599,124 Robert J. Darretta 55,873,904 2,554,539 John A. Hill 55,864,724 2,563,719 Paul L. Joskow 55,873,610 2,554,833 Elizabeth T. Kennan 55,727,408 2,701,034 Kenneth R. Leibler 55,882,389 2,546,054 George Putnam, III 55,511,455 2,916,988 Robert E. Patterson 55,883,295 2,545,148 Robert L. Reynolds 55,899,064 2,529,378 W. Thomas Stephens 55,891,592 2,536,851 All tabulations are rounded to the nearest whole number. 98 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 99 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal Jameson A. Baxter, Chair Accounting Officer Susan G. Malloy Ravi Akhoury Vice President and Barbara M. Baumann Robert R. Leveille Assistant Treasurer Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer John A. Hill Paul L. Joskow Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) During the period, Raman Srivastava was named a Portfolio Manager of the fund. (a)(1) Portfolio Managers: Portfolio Managers Joined Fund Employer Positions Over Past Five Years Raman Srivastava 2012 Putnam Management 1999 – Present Portfolio Manager, Previously, Team Leader Portfolio Construction (a)(2) Other Accounts Managed by the Fund’s Portfolio Managers. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s Portfolio Managers managed as of the fund’s most recent fiscal year-end. Unless noted, none of the other accounts pays a fee based on the account’s performance. Portfolio Leader or Member Other SEC-registered open-end and closed-end funds Other accounts that pool assets from more than one client Other accounts (including separate accounts, managed account programs and single-sponsor defined contribution plan offerings) Number of accounts Assets Number of accounts Assets Number of accounts Assets Raman Srivastava 25* $10,574,200,000 19# $6,222,900,000 12 $12,767,000,000 * 4 accounts, with total assets of $1,855,400,000 pay an advisory fee based on account performance. # 2 accounts, with total assets of $145,800,000 pay an advisory fee based on account performance Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the fund’s Portfolio Managers may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under “Other Accounts Managed by the Fund’s Portfolio Managers” at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (“performance fee accounts”), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others: • The most attractive investments could be allocated to higher-fee accounts or performance fee accounts. • The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time. • The trading of other accounts could be used to benefit higher-fee accounts (front- running). • The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Management’s policies: • Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts. • All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts). • All trading must be effected through Putnam’s trading desks and normal queues and procedures must be followed (i.e., no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure). • Front running is strictly prohibited. • The fund’s Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Management’s investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish “pilot” or “incubator” funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the fund’s Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Management’s policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation – neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Management’s daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings) . A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Management’s trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold – for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Management’s trade allocation policies generally provide that each day’s transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Management’s opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Management’s trade oversight procedures in an attempt to ensure fairness over time across accounts. “Cross trades,” in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts . Putnam Management and the fund’s Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another account’s objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The fund’s Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. (a)(3) Compensation of portfolio managers. Putnam’s goal for our products and investors is to deliver strong performance versus peers or performance ahead of benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For this fund, the peer group Putnam compares fund performance against is its broad investment category as determined by Lipper Inc. and identified in the shareholder report included in Item 1. (a)(4) Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the fund’s last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. * Assets in the fund $0 $10,001– $50,001– $100,001– $500,001– $1,000,001 Year $1–$10,000 $50,000 $100,000 $500,000 $1,000,000 and over Raman Srivastava 2012 * Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** October 1 - October 7, 2011 - - - 6,542,431 October 8 - October 31, 2011 - - - 6,569,062 November 1 - November 30, 2011 - - - 6,569,062 December 1 - December 31, 2011 - - - 6,569,062 January 1 - January 31, 2012 - - - 6,569,062 February 1 - February 29, 2012 - - - 6,569,062 March 1 - March 31, 2012 - - - 6,569,062 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on five occasions, to permit the repurchase of an additional 10% of the fund's outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008, October 8, 2009, October 8, 2010 and October 8, 2011. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 6,664,051 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allows repurchases up to a total of 6,456,512 shares of the fund. The October 8, 2010 - October 7, 2011 program, which was announced in September 2010, allows repurchases up to a total of 6,542,431 shares of the fund. The October 8, 2011 - October 7, 2012 program, which was announced in September 2011, allows repurchases up to a total of 6,569,062 shares of the fund. **Information prior to October 7, 2011 is based on the total number of shares eligible for repurchase under the program, as amended through September 2010. Information from October 8, 2011 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2011. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment
